 
Exhibit 10.1


[Thompson Creek Letterhead]


July 15, 2010


Royal Gold, Inc.
1660 Wynkoop St.
Denver, CO 80202


Re:         Milligan Project Gold Streaming


Gentlemen:


This letter confirms our agreement regarding the terms and conditions under
which Royal Gold, Inc. (“Royal Gold”) will purchase Refined Gold from Terrane
Metals Corp. (“Terrane”) or an Affiliate of Thompson Creek who holds a direct
interest in the Milligan Property (the “Milligan Sub”) pursuant to a form of
Purchase and Sale Agreement between Royal Gold, a wholly owned subsidiary of
Royal Gold to be identified after the date hereof (“Royal Gold Sub”), Milligan
Sub and Thompson Creek Metals Company Inc. (“Thompson Creek”) that is attached
hereto as Exhibit 1 (the “Gold Purchase Agreement”).  Each of Royal Gold and
Thompson Creek are referred to herein as a “Party,” and collectively, the
“Parties”.  All capitalized terms used in this letter not otherwise defined
herein are defined in Exhibit 1.  Thompson Creek has agreed to acquire Terrane
by means of an agreement to implement a Plan of Arrangement under law of British
Columbia, Canada (the “Acquisition Agreement”) pursuant to which Thompson Creek
will acquire all of the outstanding common stock of Terrane (the
“Acquisition”).  Upon satisfaction of the conditions set forth in this letter
agreement, the Parties hereby agree to enter into the Gold Purchase Agreement
under which Royal Gold Sub will purchase, and Milligan Sub will sell, Refined
Gold.


In consideration of the mutual promises, representations, warranties, covenants,
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties mutually agree as follows:


1.           Gold Purchase Agreement.  At the Closing (as defined in Section 4),
each of Royal Gold and Thompson Creek shall, and each shall cause Royal Gold Sub
and Milligan Sub, respectively, to:


 
(a)
enter into the Gold Purchase Agreement substantially in the form attached as
Exhibit 1 hereto; and

 
 
(b)
execute, deliver and perform the agreements, documents, acts and undertakings to
be completed on or before the Effective Date pursuant to the Gold Purchase
Agreement, including, without limitation: (i) payment of the Initial Deposit
upon execution of the Gold Purchase Agreement, and (ii) execute and deliver any
intercreditor agreements as may be required pursuant to Section 8.6(a) of the
Gold Purchase Agreement.


 
 

--------------------------------------------------------------------------------

 


2.
Representations and Warranties.



2.1         Royal Gold.  Royal Gold, acknowledging that Thompson Creek is
entering into this letter agreement in reliance thereon, hereby makes the
representations and warranties set forth on Schedule 1 hereto, with respect to
Royal Gold.


2.2         Thompson Creek.  Thompson Creek, acknowledging that Royal Gold is
entering into this letter agreement in reliance thereon, hereby makes the
representations and warranties set forth on Schedule 2 hereto
.
2.3         Terrane.  Based on the actual knowledge of the Chief Executive
Officer, Chief Financial Officer and Chief Operating Officer on the date of this
Agreement, Thompson Creek knows of no reason why it would need to qualify, or
would not be able to deliver, the representations and warranties of Milligan Sub
contained in Schedule A-1 of the Gold Purchase Agreement.


3.
Pre-Closing Covenants.



3.1         Consummation of the Acquisition.  Subject to the terms and
conditions of this letter agreement and the Acquisition Agreement, Thompson
Creek will use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable, subject to Applicable Laws, promptly to consummate the Acquisition
and related transactions contemplated by the Acquisition Agreement provided that
nothing herein restricts the ability of Thompson Creek to rely on any and all
conditions in its favor under the Acquisition Agreement in its sole
discretion.  During the period commencing on the date hereof and ending on the
Closing, Thompson Creek shall confer in good faith on a regular basis with Royal
Gold regarding matters related to the Acquisition and the general status of
Thompson Creek’s evaluation of the operations of Terrane, including the Milligan
Project and the Milligan Properties and including prompt written notice of any
change in the amount or form of consideration Thompson Creek proposes to pay in
connection with the Acquisition.


3.2         Access to Information.  Prior to the Closing, Royal Gold shall be
entitled, through its officers, employees and representatives (including its
legal advisors and accountants) to make and continue such investigation of the
properties, businesses and operations and books and records of Thompson Creek
and Terrane.  Any such investigation and examination shall be conducted during
regular business hours with reasonable cooperation among the parties.  No
investigation pursuant to this Section 3.2 shall affect any representation or
warranty in this letter agreement of any Party or any condition to the
obligations of the Parties hereunder.

 
Page 2

--------------------------------------------------------------------------------

 


3.3         Updates.  Prior to the Closing:


 
(a)
Prior to Closing, Thompson Creek shall promptly disclose its knowledge of the
following to Royal Gold: (i) the occurrence, or failure to occur, of any event
that the occurrence or failure of which has caused or could reasonably be
expected to result in Thompson Creek’s failure to satisfy any condition
specified herein; (ii) any failure of Thompson Creek to comply with or satisfy
in any material respect any covenant, condition or agreement to be complied with
or satisfied prior to Closing by Thompson Creek hereunder; (iii) any fact,
condition, occurrence or change, that, to the knowledge of Thompson Creek, has
had or could reasonably be expected to have or result in a material adverse
effect on the Milligan Project, Terrane or Thompson Creek; (iv) any written
notice or other communication from any Governmental Authority in connection with
the transactions contemplated hereby; and (v) any litigation, legal action,
arbitration, proceeding, mediation, demand, claim or investigation
(collectively, “Legal Proceedings”) commenced or, to the knowledge of Thompson
Creek, threatened against, relating to or involving or otherwise affecting
Thompson Creek or Terrane that relate to the consummation of the Acquisition or
the transactions contemplated hereby.

 
 
(b)
Prior to Closing, Royal Gold shall promptly disclose its knowledge of the
following to Thompson Creek: (i) the occurrence, or failure to occur, of any
event that the occurrence or failure of which has caused or could reasonably be
expected to result in Royal Gold’s failure to satisfy any condition specified
herein; (ii) any failure of Royal Gold to comply with or satisfy in any material
respect any covenant, condition or agreement to be complied with or satisfied
prior to Closing; (iii) any fact, condition, occurrence or change, that, to the
knowledge of Royal Gold, has had or could reasonably be expected to have or
result in a material adverse effect on Royal Gold. (iv) any written notice or
other communication from any Governmental Authority in connection with the
transactions contemplated hereby; and (v) any Legal Proceedings commenced or, to
the knowledge of Royal Gold, threatened against, relating to or involving or
otherwise affecting Royal Gold or Terrane that relate to the consummation of the
Acquisition or the transactions contemplated hereby.

 
3.4         Exclusivity.  Immediately after the execution of this letter
agreement by Thompson Creek and Royal Gold and continuing through Closing or the
earlier termination of this letter agreement:


(a)           Thompson Creek shall, and shall cause its Representatives to,
cease and terminate any existing activities, discussions or negotiations with
any parties conducted heretofore with respect to any action that would
constitute an Alternative Gold Financing Transaction and shall notify each such
party that Thompson Creek and its Representatives no longer seek or request the
making of any Alternative Gold Financing Transaction, and withdraws any consent
theretofore given to the making of a Alternative Gold Financing
Transaction.  Neither Thompson Creek nor its Representatives shall directly or
indirectly, solicit, initiate or conduct any discussions or negotiations with,
or provide any information to or otherwise cooperate in any other way with, or
facilitate or encourage any effort to attempt to, or enter into any agreement or
understanding with, any Person or group of Persons regarding any Alternative
Gold Financing Transaction.  Thompson Creek shall promptly (and in any event
within two days) notify Royal Gold of the receipt by Thompson Creek or any of
its Representatives of any inquiries, or proposals or requests for information
concerning an Alternative Gold Financing Transaction and shall provide Royal
Gold with a copy of all written materials relating to such inquiries, proposals
or requests.  An “Alternative Gold Financing Transaction” means a transaction
between Thompson Creek or any of its Affiliates and any Person (including
Terrane and its affiliates), other than Royal Gold, relating to the purchase and
sale of gold from any portion of the Milligan Property, including without
limitation: (i) a gold royalty on production from the Milligan Property, (ii) an
amount of gold based on production from any portion of the Milligan Property; or
(iii) any participating interest in gold based on production from any portion of
the Milligan Property (including granting any interest in a gold royalty
stream), or any transaction having a similar economic effect, but excluding any
(i) gold spot sales, (ii) gold forward sales or options or other gold sales or
gold loans to a financial institution or bullion bank or (iii) internal
transfers among Thompson Creek and its Affiliates,.  A “Person” includes an
individual, corporation, body corporate, limited or general partnership, joint
stock company, limited liability corporation, joint venture, association,
company, trust, bank, trust company, Governmental Authority or any other type of
organization, whether or not a legal entity.  “Representatives” means, as to any
Person, such Person's affiliates and its or their directors, officers,
employees, agents, advisors or other representatives (including, without
limitation, financial advisors, financing sources, counsel and accountants); and

 
Page 3

--------------------------------------------------------------------------------

 


(b)           Royal Gold shall, and shall cause its Representatives to, cease
and terminate any existing activities, discussions or negotiations with any
parties conducted heretofore with respect to any action that would constitute an
Alternative Royal Gold Financing and shall notify each such party that Royal
Gold and its Representatives no longer seek or request the making of any
Alternative Royal Gold Financing and withdraws any consent theretofore given to
the making of an Alternative Royal Gold Financing.  Neither Royal Gold nor its
Representatives shall directly or indirectly, solicit, initiate or conduct any
discussions or negotiations with, or provide any information to or otherwise
cooperate in any other way with, or facilitate or encourage any effort to
attempt to, or enter into any agreement or understanding with, any Person or
group of Persons regarding any Alternative Royal Gold Financing.  Royal Gold
shall promptly (and in any event within two days) notify Thompson Creek of the
receipt by Royal Gold or any of its Representatives of any inquiries, or
proposals or requests for information concerning an Alternative Royal Gold
Financing and shall provide Thompson Creek with a copy of all written materials
relating to such inquiries, proposals or requests.  An “Alternative Royal Gold
Financing” means a transaction between Royal Gold and its Affiliates and any
Person (including Terrane and its Affiliates), other than Thompson Creek,
relating to the purchase and sale of gold from any portion of the Milligan
Property, including without limitation: (i) a gold royalty on production from
the Milligan Property, (ii) an amount of gold based on production from any
portion of the Milligan Property; or (iii) any participating interest in gold
based on production from any portion of the Milligan Property (including
granting any interest in a gold royalty stream), or any transaction having a
similar economic effect, in each case related to an Alternative Terrane
Transaction, but excluding any (i) gold spot sales, (ii) gold forward sales or
options or other gold sales or gold loans to a financial institution or bullion
bank, (iii) internal transfers among Vendor and its Affiliates,.  An
"Alternative Terrane Transaction" means any of the following transactions
between Terrane or any of its Affiliates and any Person, other than Thompson
Creek and its Affiliates: (i) the acquisition or purchase of any capital stock
or other voting security, any security convertible into or exercisable or
exchangeable for any capital stock or other voting security of Terrane or any of
its subsidiaries or all or a substantial portion of the assets of Terrane or any
of its subsidiaries, including without limitation any interest in a gold royalty
stream; (ii) a merger, recapitalization, reorganization, joint venture or other
business combination involving Terrane or any of its subsidiaries; or (iii) any
other extraordinary business transaction involving or otherwise relating to
Terrane or any of its subsidiaries.

 
Page 4

--------------------------------------------------------------------------------

 


3.5         Expenses of Royal Gold. In the event Thompson Creek receives any
topping fee, break fee or expense reimbursement or similar payment from Terrane
or its Affiliates in connection with the Acquisition Agreement or its
termination, Thompson Creek shall reimburse Royal Gold for all of its expenses
incurred in connection with the transactions contemplated by this letter
agreement, including internal expenses related to Royal Gold staff and expenses
related to external advisors, consultants, and counsel, to an aggregate maximum
of US$1 million.


3.6         Distribution of Initial Deposit.  Prior to Closing, the Parties
agree to use good faith efforts to establish a procedure for payment of the
Initial Deposit at the Closing that facilitates the timely distribution of those
funds in support of the obligations of Thompson Creek under the Acquisition,
provided that such procedures do not impose any loss of interest or imposition
of any expenses upon a Party hereto apart from nominal administrative expenses.


4.           Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall occur at 1900 – 355 Burrard Street, Vancouver, British Columbia
on the same date and time as the closing of the Acquisition pursuant to the
Acquisition Agreement, provided that (i) Thompson Creek agrees to provide no
less than 48 hours advance written notice to Royal Gold of such closing date,
and (ii) all conditions to the obligations of Royal Gold and Thompson Creek
hereunder are satisfied or waived in writing by the Party benefitting from such
conditions.


4.1         Mutual Conditions.  The respective obligations of each Party to
consummate the transactions contemplated by this letter agreement are subject to
the fulfillment at or prior to the Closing of each of the following conditions:


(a)           There shall be no effective injunction, writ or preliminary
restraining order or any order of any nature issued by a Governmental Authority
of competent jurisdiction to the effect that the transactions contemplated
hereby may not be consummated as herein provided.


(b)           All material Approvals of a Governmental Authority required in
connection with the execution and delivery of this Agreement and the performance
of the obligations hereunder shall have been made or obtained, without any
limitation, restriction or condition.


4.2         Conditions to the Obligations of Royal Gold.  The obligations of
Royal Gold to consummate the transactions contemplated by this letter agreement
are subject to the fulfillment at or prior to the Closing of each of the
following additional conditions:


(a)           The representations and warranties of Thompson Creek contained
herein, that are qualified as to materiality or words of similar import shall be
true and correct in all respects, and those not so qualified shall be true and
correct in all material respects, in each case when made and on and as of the
Closing as though made on and as of the Closing (except for representations and
warranties made as of a specified date, which shall be true and correct as of
the specified date).

 
Page 5

--------------------------------------------------------------------------------

 


(b)           Thompson Creek shall have performed or complied with, in all
material respects, all covenants, agreements and conditions contained herein
required to be performed or complied with by it prior to or at the time of the
Closing.


(c)           No fact, event, occurrence or circumstance shall have occurred
that, individually or in aggregate, with or without the passage of time, has had
or is reasonably likely to result in a material adverse effect on Thompson Creek
that would materially impair or prevent Thompson Creek’s ability to close the
Acquisition or develop the Milligan Project or a material adverse effect on the
Milligan Project (in each case without regard to effects from changes in metal
prices or industry wide events that do not have a disproportionate effect).


(d)           Thompson Creek shall have consummated, or shall simultaneously
with the execution of the Gold Purchase Agreement consummate, the Acquisition of
Terrane pursuant to the terms of Acquisition Agreement.


4.3         Conditions to the Obligations of Thompson Creek.  The obligations of
Thompson Creek to consummate the transactions contemplated by this Agreement are
subject to the fulfillment of the following conditions:


(a)           The representations and warranties of Royal Gold contained herein,
that are qualified as to materiality or words of similar import shall be true
and correct in all respects, and those not so qualified shall be true and
correct in all material respects, in each case when made and on and as of the
Closing as though made on and as of the Closing (except for representations and
warranties made as of a specified date, which shall be true and correct as of
the specified date).


(b)           Royal Gold shall have performed or complied with, in all material
respects, all covenants, agreements and conditions contained herein required to
be performed or complied with by it prior to or at the time of the Closing.


(c)           No fact, event, occurrence or circumstance shall have occurred
that, individually or in aggregate, with or without the passage of time, has had
or is reasonably likely to result in a material adverse effect on Royal Gold
(without regard to effects from changes in metal prices or industry wide events
that do not have a disproportionate effect).


(d)           On or before the Closing, Royal Gold shall have executed
intercreditor agreements, in form and substance satisfactory to the parties
thereto, with (i) Wells Fargo Capital Finance, or such other lender or lenders
satisfactory to Thompson Creek, in regard to an asset backed corporate credit
facility to be secured against, among other things, inventory and receivables;
and (ii) any project finance lender or lenders as reasonably requested by
Thompson Creek.  The intercreditor agreements will be consistent with the terms
of section 8.6 of the Gold Purchase Agreement

 
Page 6

--------------------------------------------------------------------------------

 


5.
Termination.



5.1         Right to Terminate Prior to Closing of the Acquisition
Transaction.  This letter agreement and the transactions contemplated hereby may
be terminated at any time prior to the closing of the Acquisition:


(a)           by the mutual written consent of Thompson Creek and Royal Gold;


(b)           by either Thompson Creek or Royal Gold, by written notice
delivered to the other Party, if any Governmental Authority shall have issued an
order or taken any other action enjoining, restraining or otherwise prohibiting
the transactions contemplated hereby; provided, however, the Party seeking to
terminate this letter agreement pursuant to this clause (b) shall not have
initiated such proceeding or taken any action in support of such proceeding;


(c)           by either Thompson Creek or Royal Gold, by written notice
delivered to the other Party, if the closing of the Acquisition shall not have
occurred prior to December 31, 2010,  or such later date mutually agreed upon in
writing by the Parties (the “Outside Termination Date”); provided, however, the
right to terminate this letter agreement under this Section 5.1(c) shall not be
available to any Party whose failure to fulfill any obligation under this letter
agreement has been the cause of, or resulted in, the failure of the closing of
the Acquisition to occur on or before the Outside Termination Date;


(d)           without further action by Thompson Creek or Royal Gold, effective
as of the  date, if any, on which the Acquisition Agreement is terminated
without the consummation of the Acquisition or Thompson Creek’s offer to
Terrane’s shareholders contemplated thereby is withdrawn or abandoned; provided,
that Thompson Creek shall promptly notify Royal Gold in writing of such event;


(e)           without further action by Thompson Creek or Royal Gold, effective
as of the date, if any, on which the shareholders of Terrane decline to approve
the Acquisition; provided, that Thompson Creek shall promptly notify Royal Gold
in writing of such event;


(f)           without further action by Thompson Creek or Royal Gold, effective
as of the date, if any, on which Thompson Creek or Terrane publicly announce
that the Acquisition will not be proceeding, provided, that Thompson Creek shall
promptly notify Royal Gold in writing of such event;

 
Page 7

--------------------------------------------------------------------------------

 


(g)          by Royal Gold, by written notice to Thompson Creek, if


(i)           there has been a breach of any representation, warranty, covenant
or agreement of Thompson Creek contained in this letter agreement that would,
individually or in the aggregate, result in a failure of a condition set forth
in Section 4.2 on any date prior to the closing of the Acquisition (it being
understood that, for purposes of this Section 5.1(g), such date prior to the
closing of the Acquisition shall be substituted for the closing of the
Acquisition in determining whether the conditions contained in Section 5.1(g)
have been satisfied) and (ii) such breach cannot be or has not been cured within
30 days after written notice is provided to Thompson Creek of such breach (it
being understood that Royal Gold may not terminate this Agreement pursuant to
this Section 5.1(g) if such breach by Thompson Creek is so cured within such
30-day period); provided, however, that no such cure period shall be available
or applicable to any such breach which by its nature cannot be cured;


(ii)          there has been any event, change, occurrence or circumstance
(other than one caused by Royal Gold) that renders the conditions set forth in
Section 4.2 incapable of being satisfied by the Outside Termination Date;


(iii)         Thompson Creek materially increases the cash portion of its July
9, 2010 offer to Terrane for the purchase of the shares of Terrane pursuant to
the Acquisition and, promptly following notification by Thompson Creek to Royal
Gold of such increase, Thompson Creek is not able to demonstrate to the
satisfaction of Royal Gold, acting reasonably, that Thompson Creek has or has
access to the financial resources necessary to complete the Development in
accordance with the Development Program.


(h)          by Thompson Creek, by written notice to Royal Gold, if


(i)           there has been a breach of any representation, warranty, covenant
or agreement of Royal Gold contained in this letter agreement that would,
individually or in the aggregate, result in a failure of a condition set forth
in Section 4.3 on any date prior to the closing of the Acquisition (it being
understood that, for purposes of this Section 5.1(h), such date prior to the
closing of the Acquisition shall be substituted for the Closing in determining
whether the conditions contained in Section 5.1(h) have been satisfied) and (ii)
such breach cannot be or has not been cured within 30 days after written notice
is provided to Royal Gold of such breach (it being understood that Thompson
Creek may not terminate this Agreement pursuant to this Section 5.1(h) if such
breach by Royal Gold is so cured within such 30-day period); provided, however,
that no such cure period shall be available or applicable to any such breach or
event which by its nature cannot be cured; or


(ii)          there has been any event, change, occurrence or circumstance
(other than one caused by Thompson Creek) that renders the conditions set forth
in Section 4.3 incapable of being satisfied by the Outside Termination Date.


5.2         Effect of Termination and Abandonment Prior to Closing of the
Acquisition.  In the event of termination of this letter agreement and the
abandonment of the transactions contemplated hereby pursuant to Section 5.1
hereof, this letter agreement shall become void and of no effect with no
liability on the part of any Party hereto (or of any of its directors, officers,
employees, agents, legal and financial advisors or other representatives);
provided, however, no such termination shall relieve any Party hereto of any
liability or damages resulting from (i) any willful breach of any
representations or warranties contained in this letter agreement; (ii) any
breach of any covenant or agreement contained in this letter agreement; or (iii)
instances of fraud, and provided further, this Section 5.2 and the provisions of
Section 6 shall survive any such termination and shall remain in effect.

 
Page 8

--------------------------------------------------------------------------------

 


6.
Miscellaneous.



6.1         Entire Agreement; Amendment.


(a)           This letter agreement and the Mutual Non-Disclosure Agreement
between Thompson Creek and Royal Gold effective as of June 1, 2010 together
constitute the entire agreement between the Parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter hereof.


(b)           This letter agreement may not be changed, amended, supplemented,
or otherwise modified except pursuant to an instrument in writing signed by each
of the Parties.  No course of dealing between or among any Persons having any
interest in this letter agreement shall be deemed effective to modify or amend
any part of this letter agreement or any rights or obligations of any Person
under or by reason of this letter agreement.


6.2         Notices.  All notices, requests, instructions or other documents to
be given under this Agreement shall be in writing and shall be deemed
effectively given only when personally delivered, when received by facsimile,
other electronic means or overnight delivery via a reputable courier service, in
each case, addressed as set forth in the Notice provision of Exhibit 1.


6.3         Governing Law.  The Parties agree that this letter agreement shall
be governed by and construed in accordance with the laws of Colorado, excluding
any rule or principle that might refer the governance or the construction of
this Agreement to the laws of another jurisdiction.


6.4         Parties in Interest.  This letter agreement shall be binding upon
and inure solely to the benefit of each Party hereto and its successors and
permitted assigns, and nothing in this letter agreement, express or implied, is
intended to or shall confer upon any other Person any rights, benefits or
remedies of any nature whatsoever under or by reason of this letter agreement.


6.5         Time of Essence.  Time is of the essence in the performance of this
letter agreement.


6.6         Assignment.  Prior to the Closing, no Party may assign this letter
agreement, nor any of the rights, interests or obligations hereunder, by
operation of law (including, but not limited to, by merger or consolidation) or
otherwise, without the prior written consent of the other Party hereto;
provided, however, that either Party shall have the right, without the consent
of the other Party  to assign all or any portion of its rights, duties and
obligations under this letter agreement to any of its direct or indirect
subsidiaries; provided, that no such assignment shall relieve the assigning
Party of its obligations hereunder.  Any assignment in violation of the
preceding sentence shall be void.

 
Page 9

--------------------------------------------------------------------------------

 


6.7         Right to Specific Performance.  Without limiting or waiving in any
respect any rights or remedies of the Parties under this letter agreement now or
hereafter existing at law, in equity or by statute, either Party may be entitled
to specific performance of the obligations to be performed by the other Party
hereto in accordance with the provisions of this letter agreement.


[Remainder of page left intentionally blank]

 
Page 10

--------------------------------------------------------------------------------

 

If the foregoing conforms to your understanding of our agreement, please
countersign this letter agreement in the space provided below.



 
Sincerely,
     
Thompson Creek Metals Company Inc.
         
By:
/s/ Kevin Loughrey
   
Date:
July 15, 21010
   
Title:
Chief Executive Officer
 



Accepted and Agreed:
     
Royal Gold, Inc.
       
By:
/s/ Tony Jensen
 
Date:
July 15, 2010
 
Title:
President and Chief Executive Officer
 


 
Page 11

--------------------------------------------------------------------------------

 


Exhibit 1 – Form of Gold Purchase Agreement
  

PURCHASE AND SALE AGREEMENT
 
BY AND AMONG
 
[TERRANE METALS CORP.1],
 
[RG NEWCO.],
 
solely in respect of Article 10 and Sections 11.4 and 17.15 hereof,
 
ROYAL GOLD, INC.
 
and, solely in respect of Article 10 and Sections 3.5, 11.2 and 17.14 hereof,
 
THOMPSON CREEK METALS COMPANY INC.
 
DATED:  l, 2010
 

--------------------------------------------------------------------------------

1           Corporate party holding title to Milligan Property may be
reorganized.


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Article 1 INTERPRETATION
2
1.1
Definitions
2
1.2
Certain Rules of Interpretation
12
     
Article 2 PURCHASE AND SALE
13
2.1
Purchase and Sale of Refined Gold
13
2.2
Delivery Obligations
13
2.3
Statements
15
2.4
Gold Purchase Price
15
2.5
Payment
15
2.6
Sales Tax
16
     
Article 3 DEPOSIT
16
3.1
Payment Deposit
16
3.2
Initial Deposit
16
3.3
Scheduled Deposits
16
3.4
No Interest
16
3.5
Use of Payment Deposit
16
3.6
Deposit Record
17
3.7
Deposit at Expiry of Initial Term
17
     
Article 4 DELIVERIES
17
4.1
Deliveries of Vendor
17
4.2
Deliveries of Purchaser
18
     
Article 5 PAYMENT OF SCHEDULED DEPOSITS
19
5.1
Achievement of Deposit Events
19
5.2
Payment of Scheduled Deposits
19
5.3
Closing Conditions for Payment of Scheduled Deposits
19
     
Article 6 TERM
20
6.1
Term
20
     
Article 7 REPORTING; BOOKS AND RECORDS; INSPECTIONS
21
7.1
Monthly Reporting
21
7.2
Annual Reporting
21
7.3
Additional Reporting Requirements
21
7.4
Books and Records
22
7.5
Inspections
22
     
Article 8 COVENANTS
23
8.1
Conduct of Operations
23
8.2
Preservation of Corporate Existence
24
8.3
Processing/Commingling
24
8.4
Mineral Offtake Agreements
24
8.5
Insurance
25
8.6
Permitted Debt Financings and Permitted Encumbrances
25
8.7
Confidentiality
27
8.8
Compliance with Law
28



 

--------------------------------------------------------------------------------

 


8.9
Unprocessed Ore
29
     
Article 9 RIGHT OF FIRST OFFER
29
9.1
Right of First Offer on Gold Interest
29
     
Article 10 TRANSFERS AND ASSIGNMENTS
30
10.1
Transfers of the Milligan Project
30
10.2
Exceptions Based on Intercreditor Agreements
31
10.3
Assignment
31
     
Article 11 REPRESENTATIONS AND WARRANTIES
32
11.1
Representations and Warranties of Vendor
32
11.2
Representations and Warranties of Thompson Creek
32
11.3
Representations and Warranties of the Purchaser
33
11.4
Representations and Warranties of Royal Gold
33
11.5
Survival of Representations and Warranties
33
11.6
Knowledge
33
     
Article 12 VENDOR EVENTS OF DEFAULT
33
12.1
Vendor Events of Default
33
12.2
Remedies
34
     
Article 13 PURCHASER EVENTS OF DEFAULT
34
13.1
Purchaser Events of Default
34
13.2
Remedies
35
     
Article 14 INDEMNITIES
35
14.1
Indemnity of Purchaser
35
14.2
Indemnity of Vendor
36
14.3
Limitations on Indemnification
36
     
Article 15 INDEPENDENT ENGINEER; ADDITIONAL PAYMENT TERMS; DISPUTES
37
15.1
Independent Engineer
37
15.2
Payments
37
15.3
Overdue Payments and Set-Off
37
15.4
Statement Disputes
38
15.5
Disputes and Arbitration
39
     
Article 16 TAXES
39
16.1
Taxes
39
     
Article 17 GENERAL
40
17.1
Further Assurances
40
17.2
Survival
40
17.3
No Joint Venture
40
17.4
Governing Law
40
17.5
Notices
41
17.6
[Reserved]
42
17.7
Amendments
42
17.8
Beneficiaries
42
17.9
Contests
43
17.10
Entire Agreement
43



 
- ii -

--------------------------------------------------------------------------------

 


17.11
Waivers
43
17.12
Severability
43
17.13
Counterparts
43
17.14
Thompson Creek Guarantee
43
17.15
Royal Gold Guarantee
44



 
- iii -

--------------------------------------------------------------------------------

 
 
THIS PURCHASE AND SALE AGREEMENT dated as of l, 2010.
 
BY AND AMONG:
 
[RG NEWCO]., a •
 
(the “Purchaser”),
 
- and-
 
TERRANE METALS CORP.2, a corporation incorporated under the laws of British
Columbia
 
(the “Vendor”)
 
-and, solely in respect of Article 10 and Sections 11.4 and 17.15 hereof
 
ROYAL GOLD, INC., a corporation incorporated under the laws of the State of
Delaware
 
(“Royal Gold”)
 
- and, solely in respect of Article 10 and Sections 3.5, 11.2 and 17.14 hereof
 
THOMPSON CREEK METALS COMPANY INC., a corporation incorporated under the laws of
British Columbia
 
(“Thompson Creek”)
 
WITNESSES THAT:
 
WHEREAS Vendor has agreed to sell to the Purchaser and the Purchaser has agreed
to purchase from Vendor, an amount of Refined Gold equal to the Designated
Percentage of Produced Gold, subject to and in accordance with the terms and
conditions of this Agreement;
 
AND WHEREAS Vendor is the owner of a 100% interest in and to the Milligan
Property;
 
AND WHEREAS capitalized terms when used in these recitals shall have the
respective meanings set forth in Section 1.1.
 
NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties hereto, the Parties
mutually agree as follows:
 

--------------------------------------------------------------------------------

2           See Footnote 1.


 
 

--------------------------------------------------------------------------------

 
 
Article 1
INTERPRETATION
 
1.1
Definitions

 
In this Agreement, including in the recitals and schedules hereto:
 
“Acquisition” means the acquisition of all of the outstanding securities of
Terrane Metals Corporation and its interest in the Milligan Project by Thompson
Creek pursuant to the terms of an Arrangement Agreement dated July 15, 2010.
 
“Additional Term” has the meaning set out in Section 6.1(a).
 
“Affiliate” means, in relation to any person or entity, any other person or
entity controlling, controlled by or under common control with such first
mentioned person or entity.
 
“Agreement” means this purchase and sale agreement and all attached schedules,
in each case as the same may be supplemented, amended, restated, modified or
superseded from time to time in accordance with the terms hereof.
 
“Applicable Laws” means any international, federal, state, provincial, or
municipal law, regulation, ordinance, code, order or other requirement or rule
of law or the rules, policies, orders or regulations of any Governmental
Authority or stock exchange, including any judicial or administrative
interpretation thereof, applicable to a person or any of its properties, assets,
business or operations.
 
“Approvals” means all authorizations, clearances, consents, orders and other
approvals required to be obtained from any person, including any Governmental
Authority or stock exchange, in connection with the completion of the
transactions contemplated by this Agreement.
 
“Arbitration Rules” means the rules established pursuant to the International
Commercial Arbitration Act (British Columbia).
 
“Assignee” has the meaning set forth in Section 10.1(a).
 
“Assignment” has the meaning set forth in Section 10.1.
 
“Assignor” has the meaning set forth in Section 10.1.
 
“Auditor” means a national Canadian accounting firm, as supported in the
discretion of such accounting firm by a nationally recognized minerals
engineering firm, that is independent of the Parties and their respective
Affiliates, and that has experience and expertise in determining the quantity of
gold mined, produced, extracted or otherwise recovered from mining projects.
 
“Auditor’s Report” has the meaning set out in Section 15.4(a)(ii).


 
- 2 -

--------------------------------------------------------------------------------

 
 
“Business Day” means any day other than a Saturday or Sunday or a day that (i)
is a statutory holiday under the laws of the Province of British Columbia, or
(ii) national banking institutions in New York and Colorado are closed to the
public for conducting business.
 
“Commingling Plan” has the meaning set out in Section 8.3.
 
“Confidential Information” has the meaning set out in Section 8.7(a).
 
“Confidentiality Agreement” means the Mutual Non-Disclosure Agreement between
Thompson Creek and Purchaser effective as of June 1, 2010.
 
“control” means the right, directly or indirectly, to direct or cause the
direction of the management of the business or affairs of a person, whether by
ownership of securities, by contract or otherwise; and “controls”,
“controlling”, “controlled by” and “under common control with” have
corresponding meanings.
 
“Corporate Financing” means one or more secured corporate credit facility(ies)
in favour of Vendor or any of its Affiliates, or pursuant to which the Vendor
would be a guarantor, that is secured partially or wholly against the Milligan
Project and to which proceeds thereof may or may not be used for the purpose of
financing all or a portion of the Project Costs of Development but does not
include any unsecured financing or secured financing of the Vendor or any of its
Affiliates that is not secured against the Milligan Project.
 
“Corporate Lenders” means the lenders and their agents and trustees under any
Corporate Financing.
 
“Corporate Lender Security” means Encumbrances (including Permitted
Encumbrances) in favour of any Corporate Lenders (or agent or trustee on their
behalf) as security for the payment and performance, when due, of the
obligations of Vendor or any of its Affiliates under any Corporate Financing.
 
“CSA” has the meaning set out in Section 8.7(a)(ii).
 
“Date of Delivery” has the meaning set out in Section 2.2(c).
 
“Default Deposit Reduction Date” means the date on which the Deposit Record
would have been reduced to nil assuming for all purposes that no Purchaser Event
of Default set forth in Section 13.1(a) or 13.1(b) occurred or continued.
 
“Definitive Agreement” has the meaning set out in Section 9.1(b).
 
“Delivery” means, in respect of a delivery of Refined Gold, either the crediting
of units of gold into a metal account or, if the Vendor elects to deliver
physical gold pursuant to Section 2.2(e), the physical delivery of Refined Gold
to a metal account and “Delivered” means that such Refined Gold has been so
credited or physically delivered.
 
“Deposit Event” has the meaning set out in Section 5.1.


 
- 3 -

--------------------------------------------------------------------------------

 
 
“Deposit Record” has the meaning set out in Section 3.6.
 
“Deposit Record Report” has the meaning set out in Section 7.3(d).
 
“Deposit Reduction Time” means the time at which the Deposit Record is reduced
to nil.
 
“Deposit Suspension Event” means an event that is reasonably beyond the control
of the Vendor and its Affiliates that prevents the Vendor and its Affiliates
from continuing to advance the Development Program, including (i) acts of God,
earthquake, cyclone, fire, explosion, flood, landslide, lightening storm,
tempest, drought or meteor, (ii) war (declared or undeclared), invasion, act of
foreign enemy, hostilities between nations, civil insurrection or military
usurper power, (iii) revolution or act of public enemy, sabotage, malicious
damage, terrorism, insurrection or civil unrest, (iv) confiscation,
nationalisation, requisition, expropriation, embargo, restraint or damage to
property by or under the order of any Governmental Authority, (v) shortages or
inability to obtain fuel, water, electric power, raw materials, supplies or
equipment (vi) transportation difficulties or handling or loading difficulties
at any port or storage facility, (vii) epidemic or quarantine restrictions, or
(viii) an event having the effect of damaging any part of the Milligan Project,
(ix) strikes, blockades, lock out or other labor dispute, or (vii) blockades by
First Nations groups that substantially prevent or inhibit ingress or egress to
the Milligan Project.
 
“Designated Percentage of Produced Gold” means, without duplication (i) 25%
*[Redacted]* the number of ounces of Produced Gold in the form of concentrate in
respect of which the Vendor or any of its Affiliates receives a Gold Payment,
(ii) 25% *[Redacted]* the number of ounces of Produced Gold in the form of doré
in respect of which the Vendor or any of its Affiliates receives a Gold Payment,
or (iii) 25% times any Gold Payment received by Vendor or any of its Affiliates,
in respect of Produced Gold that is not in the form of concentrate or doré.
 
“Development” means all activities, operations and work performed for the
purpose of or in connection with construction of the Milligan Facilities through
to the point of mechanical completion of relevant processing facilities as
determined in accordance with the principle Engineering Procurement Construction
Management contract (or equivalent contract) governing the construction of the
Milligan Facilities, and including (i) acquisitions of mineral rights, Surface
Rights, water rights, Permits and other interests necessary for the conduct of
construction and operation of the Milligan Project, (ii) pre-production
stripping and development for the commencement of open pit mining operations,
and (iii) activities undertaken to comply with any legal requirements arising
out of or related to any of the foregoing, all in material accordance with the
Milligan Report as it may be amended from time to time.
 
“Development Program” means the detailed monthly budget and schedule outlining
the Development in accordance with the mine plan set forth in the Milligan
Report and otherwise prepared in accordance with Schedule D, including an
estimate of Project Costs and showing, without limitation, the material
construction, mine development, equipment acquisitions and Permits to bring the
Milligan Project or any part thereof into commercial production, as amended from
time to time.
 

--------------------------------------------------------------------------------

*[Redacted]*  indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.


 
- 4 -

--------------------------------------------------------------------------------

 
 
“Dispute Notice” has the meaning set out in Section 15.4(a)(i).
 
“Dispute Period” has the meaning set out in Section 15.4(a)(i).
 
“Effective Date” means the date of this Agreement.
 
“Encumbrances” means any and all mortgages, charges, assignments, hypothecs,
pledges, security interests, liens and other encumbrances and adverse claims of
every nature and kind securing any obligation of any person, whether registered
or unregistered.
 
“Environmental Laws” mean Applicable Laws relating to pollution or protection of
the environment, including, without limitation, Applicable Laws relating to
emissions, discharges, releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
(including, without limitation, ambient air, surface water, ground water,
aquifers, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes which are applicable to the Milligan
Project, the other assets owned, controlled or managed by the Vendor which are
used on or in connection with the or the Milligan Project or to the activities
of the Vendor on or in connection with the Milligan Project.
 
“Event of Force Majeure” means an event that is reasonably beyond the control of
a Party and its Affiliates, including (i) acts of God, earthquake, cyclone,
fire, explosion, flood, landslide, lightening storm, tempest, drought or meteor,
(ii) war (declared or undeclared), invasion, act of foreign enemy, hostilities
between nations, civil insurrection or military usurper power, (iii) revolution
or act of public enemy, sabotage, malicious damage, terrorism, insurrection or
civil unrest, (iv) confiscation, nationalisation, requisition, expropriation,
embargo, restraint or damage to property by or under the order of any
Governmental Authority, (v) epidemic or quarantine restrictions, or (vi)
strikes, blockades, lock out or other labor dispute, or (vii) blockades by First
Nations groups that substantially prevent or inhibit ingress or egress to the
Milligan Project.
 
“Fixed Price” means (i) with respect to the first 550,000 aggregate ounces of
Refined Gold sold by the Vendor to the Purchaser hereunder, US$400 per ounce,
and (ii) with respect to each ounce of Refined Gold sold by the Vendor to the
Purchaser hereunder in excess of 550,000 aggregate ounces, US$450 per ounce.
 
“Gold Payment” means (i) with respect to Minerals purchased by an Offtaker from
the Vendor or any of its Affiliates, the receipt by the Vendor or any of its
Affiliates of payment, whether provisional or final, or other consideration from
the Offtaker in respect of any Produced Gold, including amounts received in
respect of warehouse holding certificates, and (ii) with respect to Minerals
refined, smelted or otherwise beneficiated by an Offtaker on behalf of the
Vendor or any of its Affiliates, the receipt by the Vendor or any of its
Affiliates of Refined Gold, whether provisional or final settlement, in
accordance with the applicable Mineral Offtake Agreement.
 
“Gold Purchase Price” has the meaning set out in Section 2.4.


 
- 5 -

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any federal, provincial or local government,
agency, department, ministry, authority, tribunal, commission, official, court
or securities commission.  For the avoidance of doubt, Governmental Authority
shall not be deemed to include First Nations.
 
“Independent Engineer” has the meaning set out in Section 15.1.
 
“Initial Term” has the meaning set out in Section 6.1(a).
 
“Insolvency Event” means the making of an assignment for the benefit of
creditors by a Party or a Party becoming the voluntary or involuntary subject of
any proceedings under any bankruptcy or insolvency law, which proceedings remain
undischarged for a period of 30 days, or if a receiver or receiver/manager is
appointed for all or any substantial part of the property and business of a
Party and such receiver or receiver/manager remains undischarged for a period of
30 days, or if the corporate existence of a Party is terminated by voluntary or
involuntary dissolution or winding-up (other than by way of amalgamation or
reorganization).
 
“Lenders” means the lenders and their agents and trustees under any Vendor
Financing.
 
“LIBO Rate” means for any calendar month the British Bankers’ Association
Interest Settlement Rate for US Dollars for an interest period of three months
displayed and identified on the Reuters Screen LIBOR 01 Page at approximately
10:00 am (Toronto time) on the first Business Day of that month, provided
however, if such rate does not appear on the Reuters Screen LIBOR 01 Page at
that time, then the “LIBO Rate” for that calendar month shall be the six month
LIBO Rate (determined as at 10:00 am (Toronto time) on such Business Day) as
quoted to the Purchaser by a major UK bank.
 
“Losses” has the meaning set out in Section 0.
 
“Lot” means the applicable quantity of Minerals delivered to and accepted by an
Offtaker, that is separately sampled and assayed so that Vendor and the
applicable Offtaker can agree upon the content of some or all of the relevant
Minerals therein, all as set forth in the applicable Mineral Offtake Agreement.
 
“Lot Provisional Percentage” means for Lots in which a provisional payment
pursuant to Section 2.2(a)(ii) is applicable *[Redacted]*.
 
“Material Adverse Effect” means any event, occurrence, change or effect that,
when taken individually or together with all other events, occurrences, changes
or effects, is or could reasonably be expected to:
 
 
(a)
materially limit, restrict or impair the ability of Vendor to perform its
obligations under this Agreement;

 
 
(b)
limit, restrict or impair the ability of Vendor to operate the Milligan Project
substantially in accordance with the mine plan for the Milligan Project in
effect at the time of the occurrence of the Material Adverse Effect; or

 

--------------------------------------------------------------------------------

*[Redacted]*  indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(c)
cause any significant decrease to expected gold production from the Milligan
Project based on the mine plan for the Milligan Project in effect at the time of
the occurrence of the Material Adverse Effect.

 
“Milligan Facilities” means the mining, processing, production, maintenance,
administration, infrastructure and related ancillary infrastructure constructed
or operated by the Vendor and its Affiliates to extract and beneficiate Minerals
on the Milligan Property.
 
“Milligan Gold Right” has the meaning set forth in Section 9.1.
 
“Milligan Project” means collectively, the Milligan Property and the Milligan
Facilities.
 
“Milligan Property” means the Mineral Claims and the Mining Lease listed in
Schedule B attached hereto, and includes any extension, renewal, replacement,
conversion or substitution of any such Mineral Claims into a Mining Lease,
Surface Rights or other right or concession or after acquired or resulting
Mining Lease, Mineral Claims, Surface Rights and other rights or concessions,
including any re-acquired after abandonment or other disposition, but in every
case without extending the area covered by the Milligan Property past the area
covered by the Mineral Claims and the Mining Lease listed in Schedule B.
 
“Milligan Report” means the Technical Report pursuant to National Instrument
43-101 of the CSA of Terrane Metals Corp. dated October 13, 2009, entitled
“Technical Report – Feasibility Update Mt. Milligan Property – Northern BC” or
such other technical report under National Instrument 43-101 as Thompson Creek
may prepare from time to time regarding the Milligan Project that establishes a
mine plan for initial commercial production of Minerals from the Milligan
Property, provided that such mine plan does not establish production at a
materially lower volume or materially extend the Development schedule compared
to that contemplated in the Milligan Report on the Effective Date.
 
“Mineral Claim” means a mineral claim issued under the Mineral Tenure Act
(British Columbia) or any successor statute thereto or by any Governmental
Authority.
 
“Mineral Offtake Agreement” means any agreement entered into by Vendor or any of
its Affiliates with an Offtaker (i) for the sale of Minerals to such Offtaker,
or (ii) for the smelting, refining or other beneficiation of Minerals by such
Offtaker for the benefit of the Vendor or any of its Affiliates, and all
amendments or addendums thereto.
 
“Minerals” means any and all marketable metal bearing material (including
Produced Gold) in whatever form or state that is mined, produced, extracted or
otherwise recovered from the Milligan Property, including any such material
derived from any processing or reprocessing of any tailings, waste rock or other
waste products originally derived from the Milligan Property, and including ore
and any other products requiring further milling, processing, smelting, refining
or other beneficiation, including concentrates or doré bars.
 
“Mining Lease” means a mining lease issued under the Mineral Tenure Act (British
Columbia) or any successor statute thereto or by any Governmental Authority.


 
- 7 -

--------------------------------------------------------------------------------

 
 
“Monthly Construction Report” means a written report in relation to a calendar
month with respect to the Milligan Project prepared by the engineering,
procurement and construction management contractor and any other
internally-prepared monthly report covering aspects of the Development Program
but not included in the engineering, procurement and construction management
report, together with such other materials and information as the Purchaser
reasonably may request, which may include a summary of any (A) material health
and safety violations, (B) material violations of Applicable Law (including
Environmental Laws), (C) blockades or other disputes or disturbances with First
Nations groups, and (D) a summary of the status of Permits and Permit
applications, to be prepared by or on behalf of the Vendor for each month while
the Milligan Project is under Development.
 
“Monthly Report” means a written report in relation to a calendar month prepared
by the Vendor or its Affiliates with respect to the Milligan Project, together
with such other materials and information as the Purchaser reasonably may
request, which may include:
 

 
(i) 
a summary of the types, tonnes or tons and gold grade of ore mined;

 
 
(ii)
types, tonnes or tons and gold grade of any ore stockpiled;

 
 
(iii)
with respect to any processing plant of the Milligan Facilities, the types,
tonnes or tons and gold grade of processed ore; recoveries for gold; dry
concentrate tonnage or tonage and gold grades; and doré weight and gold grade;

 
 
(iv)
the number of ounces of gold contained in ore processed during such month, but
not delivered to an Offtaker by the end of such month; and

 
 
(v)
such other matters as the Purchaser may reasonable request, which may include a
summary of any (A) exploration programs, (B) operational issues, (C) material
health and safety violations, (D) material violations of Applicable Law
(including Environmental Laws), (E) blockades or other disputes or disturbances
with First Nations groups, and (F) a summary of the status of Permits and Permit
applications.

 
“Negotiation Period” has the meaning set out in Section 9.1(b).
 
“Offtaker” means any person other than the Vendor or any of its Affiliates that
is a counterparty to a Mineral Offtake Agreement or an Affiliate of the Vendor
who contracts with the Vendor on arm’s length commercial terms in respect of the
applicable Mineral Offtake Agreement.
 
“Offtaker Documents” means the provisional documents and final settlement sheets
delivered to or in the possession of the Vendor that are necessary for the
Purchaser to determine the amount of Refined Gold sold by the Vendor to the
Purchaser pursuant to Section 2.1(a) and such other related documents delivered
to or in the possession of the Vendor as the Purchaser may reasonably request,
which may include all invoices, credit notes, bills of lading,  and any and all
certificates and other documentation prepared or produced by the Offtaker,
including without limitation, certificates in respect of provisional and final
shipped moisture content, all provisional and final analyses and assays
evidencing the amount of Minerals, including Produced Gold, delivered to an
Offtaker in each Lot and evidencing the amount of Refined Gold projected or
resulting from the refining, smelting or other beneficiation of a particular
Lot.


 
- 8 -

--------------------------------------------------------------------------------

 
 
“Other Minerals” means any and all marketable metal bearing material in whatever
form or state (including ore) that is mined, extracted or otherwise recovered
from any location that is not within the Milligan Property.
 
“Parties” means the parties to this Agreement.
 
“Payment Deposit” has the meaning set forth in Section 3.1.
 
“Permits” means all material licenses, permits, Approvals (including
environmental Approvals) rights (including surface and access rights),
privileges, concessions or franchises necessary for the construction,
development, operation and reclamation of the Milligan Project.
 
“Permitted Encumbrances” means at any time from time to time: (i) the Project
Security, (ii) undetermined or inchoate Encumbrances incidental to construction,
maintenance or operations which have not at the time been filed pursuant to law,
(iii) the Encumbrance of taxes and assessments for the then current year, the
Encumbrance for taxes and assessments not at the time overdue and Encumbrances
securing worker’s compensation assessments which are not overdue, (iv) cash or
governmental obligations deposited in the ordinary course of business in
connection with contracts, bids, tenders or to secure worker’s compensation,
unemployment insurance, surety or appeal bonds, costs of litigation, when
required by law, public and statutory obligations, Encumbrances or claims
incidental to current construction, mechanics’, warehousemen’s, carriers’ and
other similar Encumbrances, (v) security given in the ordinary course of
business to a public utility or any Governmental Authority when required by such
utility or Governmental Authority in connection with the operations of the
Vendor in the ordinary course of business, (vi) easements, rights of way and
servitudes in existence at the date hereof and future easements, rights of way
and servitudes, (vii) all rights reserved to or vested in any Governmental
Authority by the terms of any lease, licence, franchise, grant or permit held by
the Vendor or by any statutory provision to terminate any such lease, licence,
franchise grant or permit or to require annual or periodic payments as a
condition of the continuance thereof or to distrain against or to obtain an
Encumbrance on any property or assets of the Vendor in the event of failure to
make such annual or other periodic payments, (viii) such other Encumbrances as
may from time to time be consented to in writing by the Purchaser, and (ix)
Encumbrances noted on Schedule E.
 
“person” includes an individual, corporation, body corporate, limited or general
partnership, joint stock company, limited liability corporation, joint venture,
association, company, trust, bank, trust company, Governmental Authority or any
other type of organization, whether or not a legal entity.
 
“Produced Gold” means any and all gold in whatever form or state that is derived
from any material mined, produced, extracted or otherwise recovered from the
Milligan Property during the Term.  For greater certainty, “Produced Gold” shall
include any gold derived from ores, concentrates, doré, tailings, waste rock or
other waste products, or other products originating from the Milligan Property.


 
- 9 -

--------------------------------------------------------------------------------

 
 
“Project Costs” means the estimated total costs for the Development, including
capital costs, operating costs, working capital costs, interest costs, and
financing costs.
 
“Project Financing” means one or more credit facility(ies) available to the
Vendor or any of its Affiliates for the purpose of financing all or a portion of
the Project Costs of the Development in accordance with the Development Program
that complies with Section 8.6, including any refinancing thereof.
 
“Project Lenders” means the lenders and their agents and trustees under any
Project Financing.
 
“Project Security” means Encumbrances in favour of any Project Lenders (or agent
or trustee on their behalf) as security for the payment and performance, when
due, of the obligations of the Vendor or any of its Affiliates under any Project
Financing.
 
“Project Studies” has the meaning set out in Section 7.3(c).
 
“Purchaser” has the meaning set out in the recitals to this Agreement.
 
“Purchaser Event of Default” has the meaning set out in Section 13.1.
 
“Purchaser Gold Delivery” means the Delivery of Refined Gold to the Purchaser as
set out in Section 2.2(a).
 
“Purchaser’s Pro Rata Share of Funding” means the figure obtained by dividing
the remaining Scheduled Deposits by the Project Costs necessary to complete
Development.
 
“Receiving Party” has the meaning set out in Section 8.7(a).
 
“Reference Price” means the market price used to determine the price for Refined
Gold in connection with a sale of Minerals under a Mineral Offtake
Agreement.  For greater certainty, “Reference Price” does not include Refining
Adjustments.
 
“Refining Adjustments” means any refining charges, treatment charges, penalties,
insurance charges, transportation charges, settlement charges, financing charges
or price participation charges, or other similar charges or deductions,
regardless of whether such charges or deductions are expressed as a specific
metal deduction, separate and apart from the recovery rate pursuant to the terms
of the applicable Mineral Offtake Agreement.
 
“Refined Gold” means marketable metal bearing material in the form of gold bars
or coins that is refined to a minimum 995 parts per 1,000 fine gold.
 
“Restricted Person” means any person or entity that:
 
 
(a)
is named, identified, described on or included on any of:



 
- 10 -

--------------------------------------------------------------------------------

 
 

 
  (i)
the lists maintained by the Office of the Superintendent of Financial
Institutions Canada with respect to terrorism financing;

 

 
 (ii)
the Denied Persons List, the Entity List or the Unverified List, compiled by the
Bureau of Industry and Security, U.S. Department of Commerce;

 

 
(iii)
the List of Statutorily Debarred Parties compiled by the U.S. Department of
State;

 

 
(iv)
the Specially Designated Nationals Blocked Persons List compiled by the U.S.
Office of Foreign Assets Control; or

 

 
 (v)
the annex to, or is otherwise subject to the provisions of, U.S. Executive Order
No. 13324,

 

 
(b)
is subject to trade restrictions under United States law, including, but not
limited to:

 

 
 (i)
the International Emergency Economic Powers Act, 50 U.S.C.; or

 
(ii)
the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq.; or any other enabling
legislation or executive order relating thereto, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Title III of Pub. L. 107-56; or

 
 
(c)
is a person or entity who is an Affiliate of a person or entity listed above.

 
“Sales Tax” has the meaning set out in Section 2.6.
 
“SEC” has the meaning set out in Section 8.7(a)(ii).
 
“Security Agreements” has the meaning set out in Section 4.1(b).
 
“Surface Rights” means all rights to use, enter and occupy the surface of a
Mineral Claim or Mining Lease for the exploration and development or production
of Minerals or placer minerals, including the treatment of ore and concentrates,
and all operations related to the exploration and development or production of
Minerals or placer minerals and the business of mining, and all leases,
licenses, contracts, agreements, Permits or other documents relating to such
rights, including without limitation, any and all surface rights related to
infrastructure such as electric power lines and roads, surface tenures issued by
a Governmental Authority such as investigative permits and temporary permits,
and any lease to the surface of the Milligan Property or license of occupation
or other occupation right and includes any fee simple rights over any part of
the Milligan Property.
 
“Term” has the meaning set out in Section 6.1(a).
 
“Thompson Creek” has the meaning set out in the recitals to this Agreement.


 
- 11 -

--------------------------------------------------------------------------------

 
 
“Time of Delivery” has the meaning set out in Section 2.2(c).
 
“Transfer” has the meaning set forth in Section 10.3.
 
“Vendor” has the meaning set out in the recitals to this Agreement.
 
“Vendor Event of Default” has the meaning set out in Section 12.1.
 
“Vendor Offer” has the meaning set out in Section 9.1(a).
 
1.2
Certain Rules of Interpretation

 
Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires:
 
 
(a)
the terms “Agreement”, “this Agreement”, “the Agreement”, “hereto”, “hereof’,
“herein”, “hereby”, “hereunder” and similar expressions refer to this Agreement
in its entirety and not to any particular provision hereof;

 
 
(b)
references to an “Article”, “Section” or “Schedule” followed by a number or
letter refer to the specified Article or Section of or Schedule to this
Agreement;

 
 
(c)
headings of Articles and Sections are inserted for convenience of reference only
and shall not affect the construction or interpretation of this Agreement;

 
 
(d)
where the word “including” or “includes” is used in this Agreement, it means
“including without limitation” or “includes without limitation”;

 
 
(e)
the language used in this Agreement is the language chosen by the Parties to
express their mutual intent, and no rule of strict construction shall be applied
against any Party;

 
 
(f)
unless the context otherwise requires, words importing the singular include the
plural and vice versa and words importing gender include all genders;

 
 
(g)
a reference to a statute includes all regulations made pursuant to such statute
and, unless otherwise specified, any reference to a statute or regulation
includes the provisions of any statute or regulation which amends, supplements
or supersedes any such statute or any such regulation;

 
 
(h)
in this Agreement a period of days shall be deemed to begin on the first day
after the event which began the period and to end at 5:00 p.m. (Mountain time)
on the last day of the period. If, however, the last day of the period does not
fall on a Business Day, the period shall terminate at 5:00 p.m. (Mountain time)
on the next Business Day;

 
 
(i)
unless specified otherwise in this Agreement, all statements or references to
dollar amounts in this Agreement are to United States of America dollars; and

 
 
(j)
the following schedules are attached to and form part of this Agreement:

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Schedule A1
-
Vendor Representations and Warranties
Schedule A2
-
Thompson Creek Representations and Warranties
Schedule A3
-
Purchaser Representations and Warranties
Schedule A4
-
Royal Gold Representations and Warranties
Schedule B
-
Description of Milligan Property (with Maps)
Schedule C1
-
Form of Security Agreement for Milligan Property
Schedule C2
-
Form of Security Agreement for Personal Property
Schedule C3
-
Form of Security Agreement - Floating Charge
Schedule D
-
Development Program and Scheduled Deposits
Schedule E
-
Permitted Encumbrances
Schedule F
-
Provisional Payment Illustration

 
Article 2
PURCHASE AND SALE
 
2.1
Purchase and Sale of Refined Gold

 
 
(a)
Subject to and in accordance with the terms of this Agreement, the Vendor hereby
agrees to sell to the Purchaser, and the Purchaser hereby agrees to purchase
from the Vendor, an amount of Refined Gold equal to the Designated Percentage of
Produced Gold, free and clear of all Encumbrances.

 
 
(b)
For each sale of Refined Gold pursuant to Section 2.1(a), the amount of Produced
Gold used as the basis for calculating the Designated Percentage of Produced
Gold shall be determined by the amount of contained gold in the Minerals
received at the Offtaker as determined by the Offtaker Documents.  Produced Gold
shall not be reduced for, and the Purchaser shall not be responsible for, any
Refining Adjustments.

 
2.2
Delivery Obligations

 
 
(a)
The Vendor will effect the sale to Purchaser of the Refined Gold as contemplated
in Section 2.1(a) within two Business Days following the date of the relevant
Gold Payment.  In the event a Gold Payment consists of a provisional payment,
then:

 
  (i)
if such Gold Payment represents a provisional payment in respect of a Lot under
a Mineral Offtake Agreement that is made in the form of Refined Gold, the Vendor
shall sell and deliver to the Purchaser Refined Gold equal to the Designated
Percentage of Produced Gold for such Lot multiplied by the applicable
provisional payment percentage specified in such Mineral Offtake Agreement;

 
 (ii)
if such Gold Payment represents a provisional payment in cash in respect of a
Lot under a Mineral Offtake Agreement, the Vendor shall sell and deliver to the
Purchaser Refined Gold equal to the Designated Percentage of Produced Gold
(based on the Produced Gold identified on the provisional settlement sheet
provided by the Offtaker for such Lot) multiplied by the applicable Lot
Provisional Percentage;



 
- 13 -

--------------------------------------------------------------------------------

 
 

 
(iii)
*[Redacted]*;

 
(iv)
in respect of a Gold Payment that represents the final settlement payment under
a Mineral Offtake Agreement for any Lot for which the Vendor previously
Delivered Refined Gold to the Purchaser in connection with a provisional Gold
Payment pursuant to Section 2.2(a)(i), 2.2(a)(ii) or 2.2(a)(iii) above, the
Vendor shall sell and deliver to the Purchaser Refined Gold in an amount equal
to the amount by which the Designated Percentage of Produced Gold determined
pursuant to the final settlement with respect to such Lot exceeds the Refined
Gold previously delivered to the Purchaser in respect of such Gold Payment
pursuant to Sections 2.2(a)(i), 2.2(a)(ii) or 2.2(a)(iii) above, as supported by
the documentation provided pursuant to Section 2.3, provided, that, if such
difference is negative, then the Vendor shall only be entitled to set off and
deduct such excess amount of Refined Gold from the next required deliveries by
the Vendor under this Agreement until it has been fully offset against
deliveries to the Purchaser of Refined Gold pursuant to Sections 2.2(a)(i),
2.2(a)(ii) and 2.2(a)(iii); and

 
 
 (v)
Schedule F sets forth an illustration of the determination of Refined Gold to be
delivered to the Purchaser in the case of a provisional Gold Payment described
in Sections 2.2(a)(ii) and 2.2(a)(iii) above and the Gold Payment representing a
final settlement payment in respect of the same Lot.

 
For the avoidance of doubt, in the event that the Vendor does not Deliver
Refined Gold to the Purchaser in connection with a provisional Gold Payment with
respect to any Lot, the Vendor will effect the sale to the Purchaser of Refined
Gold with respect to such Lot as contemplated in Section 2.1(a) within two
Business Days following the date of the Gold Payment in the form of a final
settlement for such Lot.
 
 
(b)
Vendor shall sell and deliver to the Purchaser all Refined Gold to be sold and
delivered under this Agreement by way of Delivery to the metal account or
accounts designated by the Purchaser from time to time in North America, the
United Kingdom or Switzerland or such other location as is mutually agreed by
the Parties (the “Purchaser Gold Delivery”).

 
 
(c)
Delivery of Refined Gold to the Purchaser shall be deemed to have been made at
the time on the date of Delivery of Refined Gold in the designated metal account
of the Purchaser pursuant to paragraph (b) (the “Time of Delivery” on the “Date
of Delivery”). Title to, and risk of loss of, Refined Gold shall pass from
Vendor to the Purchaser at the Time of Delivery. All costs and expenses
pertaining to each Delivery of Refined Gold by Vendor to the Purchaser shall be
borne by Vendor.

 
 
(d)
Vendor hereby represents and warrants to the Purchaser that, notwithstanding the
Vendor’s prior sale to Offtaker of Minerals from which the relevant Refined Gold
is derived, at each Time of Delivery (i) Vendor will be the legal and beneficial
owner of the Refined Gold that is Delivered to a metal account of the Purchaser,
(ii) Vendor will have good, valid and marketable title to such Refined Gold, and
(iii) such Refined Gold will be free and clear of all Encumbrances.

 

--------------------------------------------------------------------------------

*[Redacted]*  indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
(e)
The Parties acknowledge that Vendor shall be entitled but shall not be obliged
to sell or deliver to the Purchaser the Refined Gold physically resulting from
gold mined, produced, extracted or otherwise recovered from the Milligan
Property, and for greater certainty, shall be entitled to sell and Deliver
Refined Gold that is otherwise obtained by the Vendor for the purpose of making
such sale and Delivery to the Purchaser.

 
2.3
Statements

 
Vendor shall notify the Purchaser in writing of a Purchaser Gold Delivery, no
later than the Time of Delivery, by delivery of a statement to the Purchaser
that includes:
 
 
(a)
the calculation of the number of ounces of Refined Gold credited or physically
Delivered;

 
 
(b)
the Offtaker Documents on which the calculation is based;

 
 
(c)
the Date of Delivery and estimated Time of Delivery;

 
 
(d)
the Gold Purchase Price for such Refined Gold; and

 
 
(e)
the Mineral Offtake Agreement under which such delivery was made.

 
2.4
Gold Purchase Price

 
The Purchaser shall pay to the Vendor a purchase price for each ounce of Refined
Gold sold and Delivered by the Vendor to the Purchaser under this Agreement (the
“Gold Purchase Price”) equal to:
 
 
(a)
prior to the Deposit Reduction Time, the Reference Price, payable by wire
transfer up to the amount of the Fixed Price; and, if such Reference Price is
greater than the Fixed Price, payable by crediting an amount equal to the
difference between such Reference Price and the Fixed Price against the Payment
Deposit in order to reduce the uncredited balance of the Payment Deposit until
the uncredited balance of the Payment Deposit has been credited and reduced to
nil; and

 
 
(b)
from and after the Deposit Reduction Time, the lesser of the Fixed Price and the
Reference Price, payable by wire transfer.

 
2.5
Payment

 
Payment by the Purchaser for each Delivery of Refined Gold shall be made no
later than two Business Days after the applicable Purchaser Gold Delivery by
wire transfer to a bank account of the Vendor designated in accordance with
Section 15.2.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
2.6
Sales Tax

 
All federal, provincial, state and foreign sales and transfer taxes, sales and
use taxes, goods and services taxes, value-added taxes, duties, fees,
registration charges or other like charges (“Sales Taxes”) which are properly
payable in connection with the purchase and sale of the Refined Gold
contemplated by this Agreement shall be borne by the Party responsible for such
Sales Taxes under the Applicable Law.  Each party shall cause to be filed as
required by it under applicable law all tax returns and other documentation, at
its own expense, with respect to such Sales Taxes.
 
Article 3
DEPOSIT
 
3.1
Payment Deposit

 
The Purchaser hereby agrees to pay a cash deposit of US$311,500,000 to be
applied against the Gold Purchase Price, on and subject to the terms of this
Agreement (the “Payment Deposit”).  The Purchaser shall only have the right to
demand refund or repayment of all or any unapplied portion of the Payment
Deposit as provided in Section 3.7 or as otherwise specifically provided in this
Agreement.
 
3.2
Initial Deposit

 
The Purchaser hereby agrees to pay US$226,500,000 of the Payment Deposit by wire
transfer to the Vendor on the Effective Date (this portion of the Payment
Deposit being the “Initial Deposit”).
 
3.3
Scheduled Deposits

 
The Purchaser hereby agrees to pay US$85,000,000 of the Payment Deposit (this
portion of the Payment Deposit being the “Scheduled Deposits”, and each partial
payment thereof a “Scheduled Deposit”) to the Vendor by way of cash deposits in
accordance with Article 5.  Once a Scheduled Deposit has been paid, such
Scheduled Deposit shall be referred to herein as a “Paid Scheduled Deposit.”
 
3.4
No Interest

 
No interest shall be payable on the Payment Deposit.
 
3.5
Use of Payment Deposit

 
It is agreed and acknowledged that Thompson Creek and the Vendor shall use the
Payment Deposit as follows:
 
 
(a)
the Initial Deposit will be used as a portion of the consideration payable to
shareholders of Vendor by Thompson Creek in connection with the Acquisition; and

 
 
(b)
the Scheduled Deposits will be used for Vendor’s funding requirements with
respect to the Development pursuant to the Development Program.

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
3.6
Deposit Record

 
The Vendor shall, at all times, maintain a record of the Payment Deposit under
this Agreement (the “Deposit Record”), which shall be stated in US$ and the
balance thereof shall be equal to:
 
(Initial Deposit) + (all Paid Scheduled Deposits) – (all reductions of the
Payment Deposit in accordance with Section 2.4, 3.7 or otherwise)
 
3.7
Deposit at Expiry of Initial Term

 
Vendor shall pay any uncredited balance of the Payment Deposit, as evidenced by
the Deposit Record, by wire transfer to the Purchaser within 45 days after the
expiry of the Initial Term, and shall provide a detailed calculation of the
Deposit Record on the expiry of the Initial Term (other than the expiry of the
Term due to termination of this Agreement under Section 12.2 or Section 13.2)
unless the Vendor has sold and Delivered to the Purchaser an amount of Refined
Gold sufficient to reduce the balance of the Deposit Record to nil as calculated
in accordance with Section 3.6.
 
Article 4
DELIVERIES
 
4.1
Deliveries of Vendor

 
The Vendor hereby agrees to deliver to the Purchaser the following concurrent
with execution and delivery of this Agreement:
 
 
(a)
an executed certificate of a senior officer of Vendor in form and substance
satisfactory to the Purchaser, acting reasonably, dated as of the Effective
Date, as to: (i) resolutions of the board of directors or other comparable
authority of Vendor authorizing the execution, delivery and performance of this
Agreement, and the Security Agreements and the transactions contemplated hereby,
(ii) the names, positions and true signatures of the persons authorized to sign
this Agreement and the Security Agreements on behalf of Vendor, and (iii) such
other matters pertaining to the transactions contemplated hereby as the
Purchaser may reasonably require;

 
 
(b)
as security for the performance of its obligations to the Purchaser under this
Agreement, the executed Security Agreements in substantially the form attached
as Schedules C1, C2 and C3 (the “Security Agreements”), which Security
Agreements shall have been registered, filed or recorded in all offices, and all
actions shall have been taken, that may be prudent or necessary to preserve,
protect or perfect the security interest of the Purchaser under the Security
Agreements.  Without limiting the foregoing, the Security Agreements on the
Milligan Property shall also be registered in: (i) British Columbia’s Mineral
Titles Online Registry against each of the Mineral Claims and Mineral Leases
that are part of the Milligan Property, (ii) British Columbia’s Personal
Property Registry against all personal property of Vendor, and (iii) in the Land
Title Office with respect to any Surface Rights that are registered in the Land
Title Office from time to time, in which case the Vendor will grant to the
Purchaser a mortgage over its interest in such Surface Rights as security for
the performance of its obligations to the Purchaser under this Agreement in a
form acceptable to the Parties, acting reasonably;

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
(c)
a favourable legal opinion, in form and substance satisfactory to the Purchaser,
acting reasonably, dated as of the Effective Date, from legal counsel to Vendor
as to (i) the legal status of Vendor, (ii) the corporate power and authority of
Vendor to execute, deliver and perform this Agreement and the Security
Agreements, (iii) the execution and delivery of this Agreement and the
enforceability of this Agreement against the Vendor, (iv) such legal opinions
relating to the security granted in favour of the Purchaser as Purchaser may
reasonably request, and (v) such other legal opinions that the Purchaser may
reasonably request; and

 
 
(d)
evidence of the satisfaction and discharge of the following charges in favour of
the Bank of Montreal and related obligations of the Vendor:

 
 
  (i)
Base Registration No. 478928E in the British Columbia Personal Property
Registry;

 
 
 (ii)
Registration No. 123380 in the Nunavut Personal Property Registry;

 
 
(iii)
Registration No. 2008/07039 14865 in the Yukon Personal Property Registry; and

 
 
(iv)
Registration No. 625251 in the Northwest Territories Personal Property Registry.

 
4.2
Deliveries of Purchaser

 
Purchaser hereby agrees to deliver to Vendor the following concurrent with
execution and delivery of this Agreement:
 
 
(a)
wire transfer of funds to or to the direction of Vendor equal to the Initial
Payment Deposit;

 
 
(b)
a certificate of a senior officer of the Purchaser, in form and substance
satisfactory to Vendor, acting reasonably, as to: (i) the resolutions of the
board of directors of the Purchaser, authorizing the execution, delivery and
performance of this Agreement and the transactions contemplated hereby, (ii) the
names, positions and true signatures of the persons authorized to sign this
Agreement on behalf of the Purchaser, and (iii) such other matters pertaining to
the transactions contemplated hereby as Vendor may reasonably require; and

 
 
(c)
a favourable legal opinion, in form and substance satisfactory to Vendor, acting
reasonably, from external legal counsel to the Purchaser as to (i) the legal
status of the Purchaser, (ii) the corporate power and authority of the Purchaser
to execute, deliver and perform this Agreement, (iii) the execution and delivery
of this Agreement and the enforceability of this Agreement against the
Purchaser, and (iv) such other legal opinions as the Vendor may reasonably
request.

 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Article 5
PAYMENT OF SCHEDULED DEPOSITS
 
5.1
Achievement of Deposit Events

 
Vendor may, from time to time, demand payment by Purchaser to Vendor of a
Scheduled Deposit in accordance with the requirements set forth in Schedule D (a
“Deposit Event”) by providing to the Purchaser and the Independent Engineer a
statement containing the following at least 10 calendar days prior to the
relevant Deposit Event:
 
 
(a)
the date of the Deposit Event;

 
 
(b)
an accounting of the amount of Project Costs to date contributed by each of
Purchaser, Vendor, and any third party funding the Development;

 
 
(c)
an estimate of the amount of Project Costs necessary to complete the Development
in accordance with the Development Program and any modifications thereto;

 
 
(d)
a current calculation of the Purchaser’s Pro Rata Share of Funding;

 
 
(e)
Vendor’s forecast of the total Project Costs to be used during the period of
time encompassing the corresponding Scheduled Deposit;

 
 
(f)
the amount of United States dollars requested for the corresponding Scheduled
Deposit;

 
 
(g)
the anticipated uses for the corresponding Scheduled Deposit; and

 
 
(h)
the expected date of the next ensuing Deposit Event.

 
5.2
Payment of Scheduled Deposits

 
Subject to Section 5.3, Purchaser shall pay the Vendor the Scheduled Deposit
under a Deposit Event by wire transfer no later than one Business Day following
the date upon which the corresponding Deposit Event occurs to a bank account of
Vendor designated in accordance with Section 15.2.
 
5.3
Closing Conditions for Payment of Scheduled Deposits

 
The obligation of the Purchaser to make a Scheduled Deposit payment in
accordance with a Deposit Event is subject to the satisfaction of the following
conditions:
 
 
(a)
the Vendor shall have delivered to Purchaser the relevant statement described in
Section 5.1;

 
 
(b)
the Vendor shall have delivered to the Purchaser an executed certificate of a
senior officer of the Vendor certifying (and evidencing in the case of (iv) and
(v) below) that, as of the Deposit Event:

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
  (i)
the representations and warranties made by the Vendor and Thompson Creek set
forth in Schedule A1 and Schedule A2 and in the Security Agreements, remain true
and correct in all material respects on and as of such date;

 
 
 (ii)
no Vendor Event of Default (or an event which with notice or lapse of time or
both would become a Vendor Event of Default) has occurred and is continuing;

 
 
(iii)
except as otherwise previously communicated to the Purchaser and the Independent
Engineer, no changes to the Development Program have occurred, the Development
is in accordance with the Development Program and the Vendor has not abandoned
the Milligan Project;

 
 
(iv)
the Vendor has obtained or has access to sufficient financing to complete the
Development (including pursuant to any modifications to the Development
Program);

 
 
  (v)
all material Permits have been obtained and are in good standing for the conduct
of the activities conducted in the Development Program to date and for the use
of funds contemplated by the Deposit Event, and no material Permit has been
revoked or rescinded that is necessary for the commencement of commercial
production of Minerals from the Milligan Project;

 
 
 (vi)
no written notice of any Encumbrance other than a Permitted Encumbrance against
the Milligan Property has been received by Vendor; and

 
 
(vii)
no Deposit Suspension Event has occurred and is continuing.

 
 
(c)
the Purchaser has not received from the Independent Engineer, prior to the date
of the Deposit Event, notification that (i) the Development is not in accordance
with the Development Program, (ii) the Vendor does not have sufficient Permits
to complete the proposed work program represented by the funds under the Deposit
Event or that one or more material Permits has been revoked, rescinded or is not
in good standing, or (iii) the Purchaser’s Pro Rata Share of Funding set forth
in the statement described in Section 5.1 is not correct.

 
Article 6
TERM
 
6.1
Term

 
 
(a)
The term of this Agreement shall commence on the date of this Agreement and,
subject to Sections 12.2, 13.2 and 6.1(b), shall continue until the date that is
50 years after the date of this Agreement (the “Initial Term”) and thereafter
shall automatically be extended for successive 10 year periods (each an
“Additional Term” and, together with the Initial Term, the “Term”).

 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(b)
This Agreement may be terminated by the Parties on mutual written consent, or as
otherwise provided in this Agreement.

 
Article 7
REPORTING; BOOKS AND RECORDS; INSPECTIONS
 
7.1
Monthly Reporting

 
During the full period in which Development expenditures are being made, the
Vendor shall deliver to the Purchaser a Monthly Construction Report on or before
the 30th calendar day after the end of each calendar month.  Commencing with the
month in which Minerals are first shipped to an Offtaker, the Vendor shall
deliver to the Purchaser a Monthly Report on or before the 30th calendar day
after the end of each calendar month.
 
7.2
Annual Reporting

 
Within 60 calendar days after the end of each calendar year, Vendor will deliver
to the Purchaser an annual report that addresses the following for the Milligan
Project:
 
 
(a)
a statement setting out the most recent estimated gold reserves and resources
for the Milligan Property for such calendar year and the assumptions used,
including cut-off grade, metal prices and metal recoveries;

 
 
(b)
a budget, mine operating plan and production forecast of the number of ounces of
Produced Gold expected to be produced over the next calendar year, including:

 
  (i)
tonnes or tons, types and gold grade of ore to be mined;

 
 (ii)
types, tonnes or tons and gold grade of ore to be stockpiled; and

 
(iii)
a forecast as to the amount of Minerals expected to be produced over the next
year.

 
7.3
Additional Reporting Requirements

 
 
(a)
The Vendor shall provide to Purchaser a copy of any life of mine plan or similar
comprehensive operating plan produced by or on behalf of Vendor detailing the
production and development plan for the Milligan Property reserves and resource,
including all supportive narrative, assumptions and strategies, and any update
thereto, within 15 days after any life of mine plan or update is prepared.

 
 
(b)
The Vendor or its Affiliates shall provide the Purchaser with copies of reserve
and resource reports on the Milligan Property from time to time as they become
available.

 
 
(c)
To the extent not otherwise required to be delivered herein, the Vendor shall
promptly provide the Purchaser with all feasibility studies and all geological,
reserve, engineering and metallurgical and related data and evaluations of the
Milligan Project prepared by or for the benefit of the Vendor or otherwise in
the possession and control of Vendor which would reasonably be expected to be
material to the Purchaser’s interest in the Milligan Project (the “Project
Studies”).

 
 
- 21 -

--------------------------------------------------------------------------------

 


 
(d)
The Vendor shall provide to the Purchaser a statement setting out the Deposit
Record, including the outstanding balance owing under the Deposit Record, as at
June 30 and as at December 31 of each calendar year, in each case within 30 days
following such date (a “Deposit Record Report”).

 
7.4
Books and Records

 
 
(a)
Vendor and its Affiliates shall, in all material respects, keep true, complete
and accurate books and records of all of its operations and activities with
respect to the Milligan Project, including the mining and production of Minerals
and the treatment, processing, milling, concentrating, transportation and sale
of Minerals. Vendor and its Affiliates shall permit the Purchaser and its
authorized representatives and agents to perform audits no more than once each
year and additional limited reviews and examinations of its books and records
and other information relevant to the production, delivery and determination of
Produced Gold and Refined Gold from time to time at reasonable times, all at the
Purchaser’s sole risk and expense and upon reasonable notice to confirm
compliance with the terms of this Agreement. The Purchaser shall diligently
complete any audit or other reviews and examination permitted hereunder.

 
 
(b)
Vendor shall use reasonable commercial efforts to provide in the terms of
relevant Mineral Offtake Agreements a right of Purchaser to have access to and
review relevant testing, documents and data of Offtakers and otherwise derived
pursuant to relevant Mineral Offtake Agreements in respect of smelting, refining
and beneficiation of Minerals.

 
7.5
Inspections

 
Subject at all times to the workplace rules and supervision of Vendor, and
provided any rights of access do not interfere with any exploration,
development, mining or processing work conducted on the Milligan Property,
Vendor shall grant to the Purchaser and its representatives and agents,
including, without limitation, the Independent Engineer, at reasonable times and
upon reasonable notice and at the Purchaser’s sole risk and, subject to Section
15.1, expense, the right to access and inspect the Milligan Property and to
monitor Vendor’s mining and processing operations on the Milligan Project.  The
Vendor shall not be responsible for injuries to or damages suffered by the
Purchaser and its representatives and agents, including, without limitation the
Independent Engineer, while visiting the Milligan Property unless such injuries
or damages are caused or contributed to by the gross negligence or wilful
misconduct of the Vendor or its representatives. The Purchaser may avail itself
of such right of access a maximum of twice per calendar year, other than as
required by the Independent Engineer.  To the extent permitted under Mineral
Offtake Agreements, Purchaser and its representatives and agents, including
without limitation, the Independent Engineer, shall also have the right to be
present or to be represented at any smelter, refinery or other processing
facility at which the weighing, sampling and assaying of metals and the
calculation of the Refined Gold will be determined (i) at any time that the
Vendor or any Affiliate, its representatives or agents is present, provided,
that the Vendor or any such Affiliate shall give the Purchaser reasonable
advanced notice of any such visit, and (ii) at such other time as the Purchaser
may request, provided, that the Purchaser shall give the Vendor reasonable
advanced notice of the date on which Purchaser intends to conduct such
visit.  Vendor shall grant to the Independent Engineer such access to the
Milligan Project and its site, facilities and employees, and to construction and
other contractors at such times and on such notice as the Independent Engineer
considers reasonable for the performance of the Independent Engineer’s duties
with respect to this Agreement.


 
- 22 -

--------------------------------------------------------------------------------

 
 
Article 8
COVENANTS
 
8.1
Conduct of Operations

 
 
(a)
All decisions regarding the Milligan Project, including all decisions concerning
the methods, extent, times, procedures and techniques of any (i) exploration,
development and mining related to the Milligan Project, including spending on
capital expenditures, (ii) leaching, milling, processing or extraction, (iii)
materials to be introduced on or to the Milligan Project, and (iv) except as
provided herein, the sales of Minerals and terms thereof shall be made by
Vendor, in its sole discretion. Without limiting the generality of the
foregoing, Vendor shall be permitted to amend the mine plan, process design
and/or plant and equipment for the Milligan Project at any time and from time to
time in its sole discretion, provided that it is acting in a commercially
reasonable manner and not inconsistent with accepted Canadian mining practice.

 
 
(b)
Notwithstanding Section 8.1(a), Vendor agrees that it shall carry out and
perform all mining operations and activities pertaining to or in respect of the
Milligan Project in a commercially reasonable manner and in accordance with
Applicable Laws, all applicable licences, Permits and other authorizations and
accepted mining, processing, engineering and environmental practices prevailing
in the mining industry.

 
 
(c)
Notwithstanding Section 8.1(a), Vendor and its Affiliates shall operate the
Milligan Project as though the Vendor had a full economic interest in all the
gold produced from the Milligan Property and shall not consider the economic
impact of the Agreement in its reserves and resources calculations or mine
planning provided, that the Vendor may seek the Purchaser’s written consent
(which consent may be withheld in the Purchaser’s sole discretion) to consider
the economic impact of this Agreement with respect to a material expansion of
the Milligan Project or the reprocessing of tailings, waste rock or other waste
products.

 
 
(d)
Vendor shall at all times during the Term do all things necessary to maintain
the Milligan Property and, subject to Sections 9.1(a)(ii) and (d)(ii) and
10.3(b), maintain the related Mineral Claims and Mining Leases in good standing,
including paying all taxes owing in respect thereof.

 
 
(e)
Notwithstanding anything else contained in this Section 8.1, nothing in this
Agreement shall require Vendor or any of its Affiliates to construct, operate or
continue the Milligan Project or to explore or develop the Milligan Project.

 
 
- 23 -

--------------------------------------------------------------------------------

 


8.2
Preservation of Corporate Existence

 
Vendor shall at all times during the term of this Agreement do and cause to be
done all things necessary or advisable to maintain its corporate existence.
 
8.3
Processing/Commingling

 
The Vendor may, and may cause each of its Affiliates to, process Other Minerals
through the Milligan Facilities in priority to, or commingle Other Minerals
with, Minerals mined, produced, extracted or otherwise recovered from the
Milligan Property, provided: (i) Vendor (or such Affiliate) has adopted and
employs best industry practices and procedures for weighing, determining
moisture content, sampling and assaying and determining recovery factors (a
“Commingling Plan”), (ii) the Purchaser has approved the Commingling Plan, such
approval not to be unreasonably withheld, and (iii) Vendor or such Affiliate
keeps records required by the Commingling Plan.
 
8.4
Mineral Offtake Agreements

 
 
(a)
During the Term, the Vendor shall deliver, and (subject to Section 2.1(a))
Vendor shall sell, all Minerals that contain Produced Gold to an Offtaker
pursuant to a Mineral Offtake Agreement, in such quantity, description and
amounts and at such times and places as required under and in accordance with a
Mineral Offtake Agreement.

 
 
(b)
Vendor shall take commercially reasonable steps to ensure that it has sufficient
Mineral Offtake Agreements to efficiently recover gold as and when Minerals are
produced from the Milligan Project.  Vendor shall use commercially reasonable
efforts to cause the market price for determination of any and all Refined Gold
(including under provisional payments) sold by Vendor under each Mineral Offtake
Agreement to be based on an average set by the London Bullion Market Association
(or any successor thereto) or such other benchmark on such gold market as the
Parties may mutually agree.  Vendor shall provide the Purchaser with a final
signed copy of any Mineral Offtake Agreement within ten Business Days after the
execution thereof.

 
 
(c)
Vendor shall take commercially reasonable steps to enforce its rights and
remedies under each Mineral Offtake Agreement with respect to any breaches of
the terms thereof relating to the timing and amount of payments for gold to be
made thereunder. Vendor shall notify the Purchaser in writing when any dispute
arising out of or in connection with any such Mineral Offtake Agreement is
commenced in respect of Minerals and shall provide the Purchaser with timely
updates of the status of any such dispute and the final decision and award of
the court or arbitration panel with respect to such dispute, as the case may
be.  Vendor shall notify the Purchaser in writing upon the occurrence of any
force majeure or similar provision under any Mineral Offtake Agreement and shall
provide the Purchaser with timely updates of the status thereof.

 
 
(d)
The Vendor shall use its commercially reasonable efforts to cause each Mineral
Offtake Agreement to provide for provisional Gold Payments in the form of
Refined Gold, which for purposes of this Section 8.4(d) does not include paying
to an Offtaker greater consideration for its services than would be payable for
a provisional payment that was in the form of cash.

 
 
- 24 -

--------------------------------------------------------------------------------

 


8.5
Insurance

 
 
(a)
Vendor shall maintain with reputable insurance companies insurance with respect
to the Milligan Project and for the construction, development and operations on
and in respect of the Milligan Project against such casualties and contingencies
and of such types and in such amounts as is customary in the Canadian mining
industry for similar operations.

 
 
(b)
Vendor shall ensure that each shipment of Produced Gold is adequately insured,
in such amounts and with such coverage as is customary in the Canadian mining
industry, until the time that risk of loss and damage for such Produced Gold is
transferred to the Offtaker pursuant to a Mineral Offtake Agreement.

 
 
(c)
Where the Vendor or its Affiliate receives payment under any insurance policy in
respect of a shipment of Produced Gold that is lost or damaged after leaving the
Milligan Project and before the risk of loss or damage is transferred to the
Offtaker, the Vendor shall sell and deliver to the Purchaser (without
duplication to the extent previously sold and delivered to the Purchaser by the
Vendor) pursuant to Sections 2.1 and 2.4, an amount of Refined Gold having a
value equal to 25% of the amount of the insurance payment received by the Vendor
and its Affiliates in respect of Produced Gold in such shipment.

 
8.6
Permitted Debt Financings and Permitted Encumbrances

 
[Provisions below (and conforming definitions) have not been settled/agreed to
by parties]
 
[Provisions on timing of release to be settled/agreed to by parties] 
 
 
(a)
[The Vendor agrees that, with respect to any secured Project Financing that the
Vendor arranges for the Milligan Project, the Project Financing shall provide
that the Project Lenders (or any agent or trustee that holds their Project
Security) will enter into an intercreditor agreement with the Purchaser and
Vendor on terms acceptable to each of the parties thereto, acting reasonably,
under which, inter alia, the Project Lenders and the Purchaser and the other
parties thereto would agree that:

 

  
  (i)
Vendor’s obligation to deliver the Designated Percentage of Produced Gold to the
Purchaser against payment of the Gold Purchase Price (and subject to Vendor’s
right to credit the relevant portion of the Gold Purchase Price against the
Payment Deposit) rank ahead of any obligation to the Project Lenders;

 

 
 (ii)
Subject to the foregoing, the Purchaser would subordinate the Purchaser’s
security interest under the Security Agreements to the Project Security for the
Project Financing;

 

 
(iii)
the Project Lenders’ rights of realization and sale in a default situation would
be subject to the obligation to make any transferee of the Milligan Project or
any portion of the Milligan Project (including the Project Lenders if they take
title to the Milligan Project or any such portion) acknowledge and agree
directly with the Purchaser to assume jointly and severally with any other
holders of an interest in the Milligan Project, the rights and obligations of
the Vendor under this Agreement; and

 
 
- 25 -

--------------------------------------------------------------------------------

 



  
(iv)
other reasonable terms and provisions, including any relating to mutual cure
rights, notices, and other remedies, would be included.

 
 
(b)
Financing that the Vendor arranges for assets (including without
limitation,  mobile mining equipment, motor vehicles and office equipment)
subject to operating leases or purchase money financing or other similar
financing arrangements shall also be entitled to priority over the Purchaser’s
Security Agreements and there shall be no requirement to enter into an
intercreditor agreement with the Purchaser.

 
 
(c)
The Purchaser acknowledges that the Vendor or its Affiliates may from time to
time enter into commitments for certain Corporate Financings.

 
 
(d)
In connection in any commitment for Corporate Financing, the Vendor covenants
and agrees to negotiate in good faith with any Corporate Lender and the
Purchaser to enter into an intercreditor agreement on terms acceptable to each
of the parties thereto, acting reasonably, under which, inter alia, the
Corporate Lenders and the Purchaser and the other parties thereto would agree
that:

 

  
  (i)
Vendor’s obligation to deliver the Designated Percentage of Produced Gold to the
Purchaser against payment of the Gold Purchase Price (and subject to Vendor’s
right to credit the relevant portion of the Gold Purchase Price against the
Payment Deposit) rank ahead of any obligation to the Corporate Lenders;

   

  
 (ii)
the Corporate Lenders’ rights of realization and sale in a default situation
would be subject to the obligation to make any transferee of the Milligan
Project or any portion of the Milligan Project (including the Corporate Lenders
if they take title to the Milligan Project or any such portion) acknowledge and
agree directly with the Purchaser to assume jointly and severally with any other
holders of an interest in the Milligan Project, the rights and obligations of
the Vendor under this Agreement; and

   

 
(iii)
other reasonable terms and provisions, including any relating to mutual cure
rights, notices, and other remedies, would be included.

 
 
(e)
The security interests referred to in this Section 8.6 which are registered in
the (i) Personal Property Security Registry; (ii) British Columbia’s Mineral
Titles Online Registry, and (iii) in the Land Title Office with respect to any
Surface Rights that are registered in the Land Title Office from time to time
shall be deemed to be Permitted Encumbrances.

 
 
(f)
Purchaser shall consider, but not be obligated hereby, to subordinate
Purchaser's security interests under the Security Agreements to the Corporate
Lender Security for the Corporate Financing.]

 
 
- 26 -

--------------------------------------------------------------------------------

 


8.7
Confidentiality

 
 
(a)
Each Party (a “Receiving Party”) agrees that it shall maintain as confidential
and shall not disclose, and shall cause its Affiliates, employees, officers,
directors, advisors, agents and representatives to maintain as confidential and
not to disclose, the terms contained in this Agreement and all information
(whether written, oral or in electronic format) received or reviewed by it as a
result of or in connection with this Agreement, including any draft or final
technical reports provided under Section 7.3, any Mineral Offtake Agreement
provided under Section 8.4(a) and the information received by it pursuant to the
Confidentiality Agreement (“Confidential Information”), provided that a
Receiving Party may disclose Confidential Information in the following
circumstances:

   

 
  (i)
to its auditor, legal counsel, lenders, brokers, underwriters and investment
bankers and to persons with which it is considering or intends to enter into a
transaction for which such Confidential Information would be relevant, provided
that such persons are advised of the confidential nature of the confidential
information, undertake to maintain the confidentiality of it and are strictly
limited in their use of the confidential information to those purposes necessary
for such persons to perform the services for which they were, or are proposed to
be, retained by the Receiving Party or to consider or effect the applicable
transaction, as applicable;

     

 
 (ii)
subject to Section 8.6(c) and 17.6, where that disclosure is necessary to
comply, in a Party’s reasonable judgment, with Applicable Laws, including rules
and regulations promulgated by the U.S. Securities and Exchange Commission (the
“SEC”), the Canadian Securities Administrators (the “CSA”), a provincial
securities commission, court order or the policies of any relevant stock
exchange, provided that such disclosure is limited to only that Confidential
Information so required to be disclosed and that the Receiving Party will have
evaluated the availability of any laws, rules, regulations or contractual rights
as to disclosure on a confidential basis to which it may be entitled and sought
such treatment for portions of such documents it reasonably believes are
eligible for such treatment;

     

 
 (iii)
for the purposes of the preparation of an Auditor’s Report under Section 15.4 or
any arbitration proceeding commenced under Section 15.5;

  

 
(iv)
where such information is already widely known by the public other than by a
breach of the confidentiality terms of this Agreement or is known by the
Receiving Party prior to the entry into of this Agreement and the
Confidentiality Agreement or obtained independently of this Agreement and the
disclosure of such information would not breach any other confidentiality
obligations;

 

 
 (v)
with the consent of the disclosing Party; and

 
 
- 27 -

--------------------------------------------------------------------------------

 



  
(vi)
to those of its and its Affiliates’ directors, officers, employees,
representatives and agents who need to have knowledge of the Confidential
Information;

 
 
(b)
Each Party shall ensure that its and its Affiliates’ employees, directors,
officers, representatives and agents and those persons listed in Section
8.6(a)(i) are made aware of this Section 8.6 and the Confidentiality Agreement
and comply with the provisions hereof and thereof. Each Party shall be liable to
the other Party for any improper use or disclosure of such terms or information
by such persons.

 
 
(c)
The Vendor hereby acknowledges that the Purchaser will be required to file this
Agreement on EDGAR and SEDAR in order to comply with Applicable Laws, including
the rules and regulations of the SEC and the CSA.  Purchaser hereby agrees that,
prior to such filing, it shall consult in good faith with the Vendor regarding
redactions, if any, that are permitted to be made to this Agreement as filed on
EDGAR pursuant to Applicable Law, including the rules and regulations of the
SEC; provided, however, that the final determination of such redactions, if any,
shall be made in the Purchaser’s sole discretion.  If in order to comply with
Applicable Laws, including rules or regulations promulgated by the CSA, the
Vendor is required to file this Agreement on SEDAR, the Vendor shall notify the
Purchaser of such requirement at least two Business Days prior to the last date
to file on SEDAR, and the Parties shall consult in good faith with the Vendor
regarding redactions, if any, that are permitted to be made to this Agreement as
filed on SEDAR pursuant to Applicable Law, including the rules and regulations
of the CSA; provided, however, that the final determination of such redactions,
if any, shall be made in the Vendor’s sole discretion.

 
 
(d)
Vendor and the Purchaser will consult with each other before issuing any press
release concerning the execution of this Agreement or otherwise making any
public disclosure concerning the execution of this Agreement and shall not issue
any such press release or make any such public disclosure before receiving the
consent of the other party.  Nothing in this Section 8.6(d) prohibits any party
from making a press release or other disclosure that is, in a Party’s reasonable
judgement, required by Applicable Laws or by the policies of any stock exchange
if the party making the disclosure has first used its commercially reasonable
efforts to consult the other party with respect to the timing and content
thereof.

 
8.8
Compliance with Law

 
 
(a)
The Vendor shall materially comply with all Applicable Laws relating to the
Vendor’s operations on or with respect to the Milligan Property, including but
not limited to Environmental Laws; provided, however, the Vendor shall have the
right to contest enforcement actions and any allegations of infringement of the
same in its discretion.  The Vendor shall timely and fully perform in all
material respects all environmental protection and reclamation activities
required pursuant to Applicable Laws, including but not limited to Environmental
Laws, on or with respect to the Milligan Property.

 
 
- 28 -

--------------------------------------------------------------------------------

 


 
(b)
Each of the Parties agrees that it will comply with the Corruption of Foreign
Public Officials Act (Canada) in connection with its dealings relating to this
Agreement and the Milligan Project.

 
8.9
Unprocessed Ore

 
The Vendor hereby agrees that it shall not (i) sell unprocessed ore from the
Milligan Property, or (ii) enter into any agreement to toll process ores at
facilities owned by third parties (other than Affiliates of the Vendor), in each
case without the prior written consent of the Purchaser, which consent may not
be unreasonably withheld.
 
Article 9
RIGHT OF FIRST OFFER
 
9.1
Right of First Offer on Gold Interest

 
 
(a)
Subject to Section 10.4, if

 

 
 (i)
at any time and from time to time, Vendor or any of its Affiliates wishes to
offer for sale to any third party or, following an offer by a third party to
purchase (A) a gold royalty on production from the Milligan Property, (B) an
amount of gold based on production from any portion of the Milligan Property, or
(C) any participating interest in gold based on production from the Milligan
Property, or

 

 
(ii)
the Vendor wishes to terminate or not renew a Mineral Claim or Mining Lease from
any portion of the Milligan Property,

 
((i) and (ii) collectively, a “Milligan Gold Right”)
 
then the Vendor shall, by notice in writing to the Purchaser, first offer to
sell such Milligan Gold Right to the Purchaser at the price and upon
substantially the terms that the Vendor proposes to offer or accept from a third
party (which offer the Vendor shall promptly provide to the Purchaser) (the
“Vendor Offer”). Notwithstanding anything to the contrary herein, if the
Milligan Gold Right represents less than 25% of the fair market value of the
assets the Vendor wishes to offer for sale to a third party, then this Section
9.1(a) shall not apply to such offer to sell to a third party.
 
 
(b)
Upon receipt of a Vendor Offer, the Vendor and the Purchaser shall negotiate in
good faith for a period of up to 45 days commencing on the date of delivery by
the Vendor to the Purchaser of the Vendor Offer (the “Negotiation Period”) the
definitive terms of an agreement for the Milligan Gold Right which is the
subject of the Vendor Offer (the “Definitive Agreement”).

 
 
(c)
If, during the Negotiation Period, the Vendor and the Purchaser agree on the
terms of the Definitive Agreement, then the Vendor and the Purchaser shall enter
into the Definitive Agreement and proceed to close the transaction as soon as
commercially reasonable thereafter pursuant to the terms of such Definitive
Agreement.

 
 
- 29 -

--------------------------------------------------------------------------------

 


 
(d)
If, during the Negotiation Period, the Vendor and the Purchaser are unable to
agree on the terms of, and enter into, the Definitive Agreement, then, on the
earlier of (i) the last day of the Negotiation Period, and (ii) the day on which
the Vendor and the Purchaser agree that negotiations have ended,

 

 
(i)
the Vendor may commence negotiations with a third party for the sale of the
Milligan Gold Right which is the subject of the Vendor Offer, and, either
directly or through an Affiliate, sell the Milligan Gold Right that is the
subject of the Vendor Offer to a third party, provided that the terms of sale
are no more favourable to such third party than those offered to the Purchaser
in the Vendor Offer, or

   

  
(ii)
in the case of the termination or non-renewal of a Mineral Claim or Mining
Lease, the Vendor may terminate or choose not to renew such Mineral Claim or
Mining Lease.

 
 
(e)
For the avoidance of doubt, this Section 9.1 shall not apply to any (i) gold
spot sales, gold forward sales or options or other gold sales or gold loans to a
financial institution or bullion bank, (ii) internal transfers among Vendor and
its Affiliates, provided that any such transfer complies with Section 8.4(a),
(iii) a sale of all or substantially all of the Milligan Property or of the
Milligan Project or a sale of substantially all of the assets of the Vendor,
(iv) the sale of an equity interest in the Vendor, or (v) any Mineral Offtake
Agreement.

 
Article 10
TRANSFERS AND ASSIGNMENTS
 
10.1
General.   No Party may sell, transfer, assign, convey, grant any right, title
or interest in or to, or otherwise dispose of, this Agreement, in whole or in
part, or its rights under this Agreement, in whole or in part, (and Vendor may
not effectuate such an assignment under the Security Agreements) and Thompson
Creek and Vendor may not effectuate a Transfer (any such assignment or Transfer
referred to herein as an “Assignment”) except to the extent such Assignment
complies with this Article 10, including the conditions set forth in this
Section 10.1.  Any Party making an Assignment hereunder shall be referred to as
an “Assignor”.

 
 
(a)
Any assignee pursuant to an Assignment (an “Assignee”) must execute an
instrument in writing by which it expressly assumes any and all of the
obligations of the Assignor pursuant to the Assignment, and the failure of any
such Assignee to execute such a written instrument shall mean that the
Assignment is null and void.

 
 
(b)
Any Assignor must provide all other Parties hereunder no less than twenty (20)
Business Days advance written notice of a proposed Assignment.

 
 
(c)
Upon completion of an Assignment by an Assignor in compliance with this Article
10, (i) if the Assignor is either the Vendor or Thompson Creek, then the
Purchaser and Royal Gold shall release such Assignor from its obligations under
this Agreement or the Security Agreements (in the case of an Assignment by the
Vendor under the Security Agreements), and (ii) if the Assignor is either the
Purchaser or Royal Gold, then the Vendor and Thompson Creek shall release such
Assignor from all further obligations under this Agreement, in each case in a
form reasonably acceptable to the Assignor.

 
 
- 30 -

--------------------------------------------------------------------------------

 


 
(d)
No Party hereunder may complete an Assignment while it is in breach or default
of any term, condition or obligation under this Agreement or the Security
Agreements.

 
 
(e)
No Party hereunder may make an Assignment to a Restricted Person.

 
10.2
Transfers to Affiliates.  Subject to Section 10.1 and notwithstanding Sections
10.5 or 10.6, either Vendor or Purchaser may from time to time complete an
Assignment to an Affiliate.

 
10.3
Transfers of the Milligan Project

 
 
(a)
Subject to Sections 10.1, 10.2 and 10.4(b), (i) the Vendor may sell, transfer,
assign, convey, grant any right, title or interest in or to, or otherwise
dispose of, all or any part of the Milligan Project, and (ii) Thompson Creek or
Vendor may sell, transfer, assign, grant any right, title or interest in or to,
or otherwise dispose of any equity interest in the Vendor (each of clauses (i)
and (ii), a “Transfer”), unless Purchaser demonstrates to Vendor, acting
reasonably, that at the time of the Transfer the transferee does not have
sufficient financial resources and operational expertise to continue developing
and operating the Milligan Project in a manner that provides reasonable
assurance that the Development will be completed in accordance with the
Development Program and, after Development, operate the Milligan Project in
accordance with Section 8.1(b).  

 
 
(b)
Subject to Section 9.1, the Vendor may relinquish, surrender or terminate all or
any part of any Mineral Claims or Mining Leases constituting the Milligan
Project if Vendor reasonably determines that the cost of maintaining such
relinquished, surrendered or terminated Mineral Claims or Mining Leases is not
justified.  If Vendor acquires or reacquires any Mineral Claims or Mining Leases
that cover or relate to any previously released portion of the Milligan Project,
this Agreement shall apply fully to such acquired or reacquired portion.

 
 
(c)
Notwithstanding Section 10.3(a) above, the Vendor may enter into a joint venture
with another person or persons with respect to the Milligan Project provided
that:

 

 
 (i)
Vendor retains at least a 50% undivided interest in the Milligan Project; Vendor
is at all times the operator of the Milligan Project; and each joint venture
participant agrees in a document, or documents, acceptable to the Purchaser,
acting reasonably, with Vendor, the Purchaser and any other joint venture
participant to assume on a joint and several basis with the Vendor all of the
obligations and duties under this Agreement and to acknowledge and assume the
obligations under the Security Agreements; and

  

  
(ii)
all filings have been made and all other actions have been taken that are
required in order for the Purchaser to continue at all times following such
transfer to have a valid and perfected security interest in the Milligan
Property and the Produced Gold.

 
 
- 31 -

--------------------------------------------------------------------------------

 


10.4
Exceptions Based on Intercreditor Agreements

 
 
(a)
The rights of the Purchaser pursuant to Section 9.1 shall be subject to the
provisions of any intercreditor agreement pursuant to Section 8.6 and shall not
terminate upon a realization by the Project Lenders, if applicable.

 
 
(b)
The restrictions on Assignment under this Article 10 shall not apply to any
grant of an Encumbrance on all or any portion of the Milligan Project that is
permitted under Section 8.6.

 
 
(c)
The restrictions on Assignment under this Article 10 shall apply to any sale,
transfer, assignment, conveyance, grant of any right, title or interest in or to
or other disposition of all or any portion of the Milligan Project in connection
with or resulting from a realization by the Project Lenders, if applicable,
which realization shall be subject to the provisions of any intercreditor
agreement made pursuant to Section 8.6.

 
10.5
Assignment by Purchaser Group

 
Subject to Sections 10.1 and 10.2, until such time as all of the Scheduled
Deposits have been paid to Vendor, neither Purchaser nor Royal Gold shall make
an Assignment except with the prior written consent of Vendor, such consent not
to be unreasonably withheld.  Thereafter, Purchaser and Royal Gold may make an
Assignment without the consent of Vendor.
 
10.6
Assignment by Vendor Group

 
Subject to Sections 10.1 and 10.2, neither the Vendor nor Thompson Creek shall
make an Assignment in respect of this Agreement or the Security Agreements (in
the case of the Vendor) except to the extent such Assignment is concurrent with
a Transfer or otherwise with the prior written consent of the Purchaser, such
consent not to be unreasonably withheld.
 
Article 11
REPRESENTATIONS AND WARRANTIES
 
11.1
Representations and Warranties of Vendor

 
Vendor, acknowledging that the Purchaser and Royal Gold are entering into this
Agreement in reliance thereon, hereby makes the representations and warranties
set forth in Schedule A1 to the Purchaser and Royal Gold on and as of the date
of this Agreement and on and as of any other date required pursuant to this
Agreement.
 
11.2
Representations and Warranties of Thompson Creek

 
Thompson Creek, acknowledging that the Purchaser and Royal Gold are entering
into this Agreement in reliance thereon, hereby makes the representations and
warranties set forth in Schedule A2 to the Purchaser and Royal Gold on and as of
the date of this Agreement and on and as of any other date required pursuant to
this Agreement.


 
- 32 -

--------------------------------------------------------------------------------

 


11.3
Representations and Warranties of the Purchaser

 
The Purchaser, acknowledging that Vendor and Thompson Creek are entering into
this Agreement in reliance thereon, hereby makes the representations and
warranties set forth in Schedule A3 to Vendor and Thompson Creek on and as of
the date of this Agreement.
 
11.4
Representations and Warranties of Royal Gold

 
Royal Gold, acknowledging that Vendor and Thompson Creek are entering into this
Agreement in reliance thereon, hereby makes the representations and warranties
set forth in Schedule A4 to Vendor and Thompson Creek on and as of the date of
this Agreement.
 
11.5
Survival of Representations and Warranties

 
The representations and warranties set forth in Schedules A1, A2, A3 and A4
shall survive the execution and delivery of this Agreement for a term of five
years following the payment of the final Scheduled Deposit.
 
11.6
Knowledge

 
Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the “knowledge” of Vendor to refer to the actual
knowledge of any of the Chief Executive, Chief Financial and Chief Operating
Officers of Thompson Creek.3
 
Article 12
VENDOR EVENTS OF DEFAULT


12.1
Vendor Events of Default

 
Each of the following events or circumstances constitutes an event of default by
Vendor (each, a “Vendor Event of Default”):
 
 
(a)
Vendor fails to sell and deliver Refined Gold to the Purchaser on the terms and
conditions set forth in this Agreement within ten Business Days after receipt of
notice from the Purchaser notifying Vendor of such default;

 
 
(b)
other than as provided in Section 12.1(a), Vendor is in breach or default of any
terms or conditions, or any of its covenants or obligations, set forth in this
Agreement or the Security Agreements in any material respect, which is incapable
of being cured, or, if any such term, condition, covenant or obligation is
capable of being cured, such breach or default is not remedied within a period
of 30 days following delivery by the Purchaser to Vendor of written notice of
such breach or default, or such longer period of time as the Purchaser may
determine in its sole discretion;




--------------------------------------------------------------------------------

 
3 Potentially, officers of Vendor to be added.


 
- 33 -

--------------------------------------------------------------------------------

 
  
 
(c)
the Vendor is in breach of Article 10;

 
 
(d)
if, prior to the Deposit Reduction Time, Vendor or any of its Affiliates
defaults under any indebtedness and such default is not remedied within the cure
period permitted under such indebtedness and materially adversely affects the
financial condition of Vendor such that it impairs its ownership of the Milligan
Project or its ability to operate the Milligan Project in the ordinary course;
or

 
 
(e)
upon the occurrence of an Insolvency Event affecting Vendor.

 
12.2
Remedies

 
 
(a)
If a Vendor Event of Default occurs and is continuing, the Purchaser shall have
the right, upon written notice to Vendor, at its option, and in addition to and
not in substitution for any other remedies available to it at law or in equity,
to terminate this Agreement and demand from Vendor on 90 days notice the
repayment of the uncredited balance of the Payment Deposit, as evidenced by the
Deposit Record, without interest.

 
 
(b)
For greater certainty, if the Purchaser does not exercise its right under
Section 12.2(a), the obligation of Vendor or any successor on a realization
hereunder shall continue in full force and effect.

 
Article 13
PURCHASER EVENTS OF DEFAULT
 
13.1
Purchaser Events of Default

 
Each of the following events or circumstances constitutes an event of default by
the Purchaser (each, a “Purchaser Event of Default”):
 
 
(a)
the Purchaser fails to pay for Refined Gold delivered to the Purchaser in
accordance with Section 2.4 within 10 days of receipt of notice from Vendor
notifying the Purchaser of such default;

 
 
(b)
subject to satisfaction of the conditions set forth in Section 5.3 and Schedule
D, the Purchaser fails to pay any portion of the Payment Deposit to Vendor,
within 10 days of receipt of notice from Vendor notifying the Purchaser of such
default;

 
 
(c)
the Purchaser is in breach of Article 10;

 
 
(d)
the Purchaser is in breach or default of any of the terms or conditions, or any
of its covenants or obligations, set forth in this Agreement in any material
respect (other than a breach or default of the covenants or obligations
referenced in Sections 13.1(a) and 13.1(b) above), which is incapable of being
cured, or, if any such term, condition, covenant or obligation is capable of
being cured, such breach or default is not remedied within a period of 30 days
following delivery by the Vendor to Purchaser of written notice of such breach
or default, or such longer period of time as the Vendor may determine in its
sole discretion; or

 
 
- 34 -

--------------------------------------------------------------------------------

 


 
(e)
upon the occurrence of an Insolvency Event affecting Purchaser.

 
13.2
Remedies

 
In addition to Vendor’s rights and remedies available to it at law or in equity,
if a Purchaser Event of Default described in Sections 13.1(a), 13.1(b) or
13.1(c) occurs and is continuing, Vendor shall have the right, upon written
notice to the Purchaser, to suspend its obligations under this Agreement;
provided, however, that those obligations that existed prior to the date of such
written notice and such other provisions of this Agreement as are required to
give effect thereto, shall not be suspended and provided that, if suspension is
as a result of a Purchaser Event of Default for a breach of Article 10, the
provisions of Article 7 shall also be suspended and Vendor shall not be
obligated to sell or deliver any Refined Gold to the Purchaser during such
suspension.  If the Purchaser cures the Purchaser Event of Default in full
within 60 days, then Vendor’s obligations under this Agreement shall recommence
as of the date the Purchaser cures the Purchaser Event of Default in full. If
the Purchaser fails to cure the Purchaser Event of Default described in Sections
13.1(a) or 13.1(b) in full within 60 days then Vendor may elect at any time
thereafter to suspend its obligations to deliver Refined Gold under this
Agreement for the remainder of the Term of the Agreement, and thereupon the
Purchaser shall only have the right or conversely, Vendor shall only have the
obligation, to refund the uncredited portion of the Payment Deposit, as
evidenced by the Deposit Record, on the Default Deposit Reduction Date.  In
addition, Purchaser shall indemnify Vendor, and save it harmless, on an
after-tax basis, from and against any tax liability of Vendor to the extent that
it arises (i) as a consequence of Vendor electing to suspend its obligations to
deliver Refined Gold for the reminder of the Term of the Agreement, and (ii) in
the taxation year of Vendor in which such suspension occurs.  If a Purchaser
Event of Default under Sections 13.1(d) and 13.1(e) has occurred and is
continuing, then Vendor shall have no right to terminate this Agreement, but it
shall be entitled to all other remedies available to it at law or in equity.
 
Article 14
INDEMNITIES
 
14.1
Indemnity of Purchaser

 
Subject to Section 14.4, the Vendor agrees to indemnify the Purchaser from and
against, and to hold the Purchaser harmless from any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
claims, expenses or disbursements of any kind whatsoever (collectively “Losses”)
which may at any time be imposed on, incurred by or asserted against the
Purchaser in any way to the extent relating to or arising out of (A) any breach
by the Vendor or Thompson Creek or any misrepresentation or inaccuracy of any
representation or warranty of the Vendor or Thompson Creek contained in this
Agreement, including without limitation the representations and warranties set
forth on Schedules A1 and A2 hereto, or in any document, instrument or agreement
delivered pursuant hereto; (B) any breach, including breach due to
non-performance, by  the Vendor or Thompson Creek of any covenant or agreement
to be performed by the Vendor or Thompson Creek contained in this Agreement or
in any document, instrument or agreement delivered pursuant hereto.


 
- 35 -

--------------------------------------------------------------------------------

 


14.2
Indemnity of Vendor

 
Subject to Section 14.4, the Purchaser agrees to indemnify the Vendor from and
against, and to hold the Vendor harmless from, any and all Losses which may at
any time be imposed on, incurred by or asserted against the Vendor in any way to
the extent relating to or arising out of (A) any breach by the Purchaser or
Royal Gold or any misrepresentation or inaccuracy of any representation or
warranty of the Purchaser contained in this Agreement, including without
limitation the representations and warranties set forth on Schedules A3 and A4
hereto, or in any document, instrument or agreement delivered pursuant hereto;
and (B) any breach, including breach due to non-performance, by the Purchaser or
Royal Gold of any covenant or agreement to be performed by the Purchaser or
Royal Gold contained in this Agreement or in any document, instrument or
agreement delivered pursuant hereto.
 
14.3      Limited Indemnity for Losses Related to Incidental Connection to
Property
 
Subject to Section 14.4, the Vendor agrees to indemnify the Purchaser and Royal
Gold from and against, and to hold the Purchaser and Royal Gold harmless from,
any and all Losses which may at any time be imposed on, incurred by or asserted
against the Purchaser and Royal Gold in any way to the extent relating to or
arising out of (A) the failure of the Vendor or Thompson Creek to comply with
any Applicable Law, including any Applicable Law relating to environmental
protection and reclamation obligations, with respect to the Milligan Property;
(B) the physical environmental condition of the Milligan Project and matters of
health or safety related to the Milligan Project or any action or claim brought
with respect thereto; and (C) any actual or threatened withdrawal by any
Governmental Authority of any material Approval under Environmental Laws which
is necessary for the construction or operation of the Milligan Project, or any
actual or threatened challenge by any person to any material Approval under
Environmental Laws which is necessary for the construction or operation of the
Milligan Project.  Vendor’s indemnification obligation pursuant to this Section
14.3 shall arise to the extent such Losses are direct, such as but not limited
to Losses incurred from defending enforcement actions or defending lawsuits
joined against Purchaser or Royal Gold.  Vendor’s indemnification obligation
pursuant to this Section 14.3 shall not arise (i) where indemnification is
available to Purchaser pursuant to Section 14.1, and (ii) where Losses are
incidental or consequential to the occurrence of the matters listed in this
Section 14.3 (A), (B) and (C), such as but not limited to lost profits from the
resulting failure of Vendor to develop the Milligan Project, to extract or
process Minerals, or to deliver or sell Minerals to an Offtaker.
 
14.4
Limitations on Indemnification

 
Notwithstanding anything else to the contrary in this Article 14, in no event
will either Party be liable to the other Party for:
 
 
(a)
any lost profits or incidental, indirect, speculative, consequential, special,
punitive, or exemplary damages of any kind (whether based in contract, tort,
including negligence, strict liability, fraud, or otherwise, or statutes,
regulations, or any other theory) arising out of or in connection with this
Agreement, even if advised of such potential damages; or

 
(b)         Losses directly arising from an Event of Force Majeure.


 
- 36 -

--------------------------------------------------------------------------------

 
 
Article 15
INDEPENDENT ENGINEER; ADDITIONAL PAYMENT TERMS; DISPUTES
 
15.1
Independent Engineer

 
 
(a)
Following the Effective Date, the Parties will select by mutual agreement an
individual to serve as an independent engineer under this Agreement (the
“Independent Engineer”). To the extent he is no longer available to perform the
service or if agreed by the Purchaser and Vendor, a replacement Independent
Engineer will be selected by the mutual agreement of the Purchaser and Vendor.
If the Purchaser and Vendor cannot agree upon an initial Independent Engineer
within 45 days following the date of this Agreement or a replacement Independent
Engineer within 15 days after an existing Independent Engineer ceases to perform
such service, the Independent Engineer shall be selected by the following
procedure: the Purchaser will nominate three Qualified Candidates, one of which
Vendor will elect within 10 days after Vendor shall have received notice of the
Purchaser’s nomination, failing which the Purchaser shall appoint one of the
nominees as the Independent Engineer. For purposes hereof, a “Qualified
Candidate” shall mean an individual with not less than 15 years of relevant
mineral engineering expertise in the precious metals industry. The Qualified
Candidate will not have been a director, officer, employee of, or contractor or
service provider to, or director, officer, beneficial owner or close relative of
a beneficial owner of any contractor or service provider to the Purchaser or
Vendor or any Affiliate thereof for a period of five years preceding his or her
nomination by the Purchaser unless mutually agreed between the Purchaser and
Vendor.

 
 
(b)
The regular retainer of the Independent Engineer shall be paid by the Purchaser.
All incremental fees, costs and expenses of the Independent Engineer, including,
without limitation, the costs related to reviewing data resulting from a
proposed change to Project Costs or the Development Program, will be borne by
Vendor.

 
15.2
Payments

 
All payments of funds due by one Party to another under this Agreement shall be
made in U.S. Dollars or such other currency as the Parties may agree from time
to time in writing and shall be made by wire transfer in immediately available
funds to the bank account or accounts designated by the receiving Party in
writing from time to time.
 
15.3
Overdue Payments and Set-Off

 
 
(a)
Any payment not made by a Party on or by any applicable payment date referred to
in this Agreement shall incur interest from the due date until such payment or
delivery is paid or made in full at a per annum rate equal to the LIBO Rate on
the due date plus four percent, calculated and compounded monthly in arrears.

 
 
(b)
Any such overdue dollar amount owed to the Vendor under this Agreement may be
set off against future Refined Gold owed to Purchaser based on the London
Bullion Market Association afternoon price fix for gold on the date such dollar
amount became overdue.

 
 
- 37 -

--------------------------------------------------------------------------------

 


 
(c)
The value of any such overdue payment associated with Refined Gold owed to the
Purchaser under this Agreement shall be based on the London Bullion Market
Association afternoon fix for gold on the date such Refined Gold became overdue,
and the Purchaser may elect to receive such overdue payment in Refined Gold or
as a set off against future Gold Purchase Price payments owed to the Vendor
under Section 2.5.

 
15.4
Statement Disputes

 
 
(a)
If the Purchaser disputes any statement provided pursuant to Section 2.3, the
number of ounces of Refined Gold to be Delivered in any Delivery of Refined Gold
to the Purchaser hereunder, or the uncredited balance of the Payment Deposit set
forth in any Deposit Record Report:

 

 
 (i)
the Purchaser may notify Vendor in writing (the “Dispute Notice”) of such
dispute within one year from the date of delivery of the applicable Deposit
Record Report (in the case of a dispute regarding the calculation of the
uncredited balance of the Deposit Record) or the applicable statement under
Section 2.3 (in the case of a dispute regarding any statement or the number of
ounces of Refined Gold to be delivered to the Purchaser hereunder), as
applicable (the “Dispute Period”);

  

 
 (ii)
if the Purchaser and Vendor have not resolved the dispute within a 60-day
period, then the Purchaser shall have the right during the ensuing 60 days to
require Vendor to retain an Auditor to prepare a written report on the subject
matter of the dispute (the “Auditor’s Report”);

  

 
(iii)
the Auditor shall have the same inspection rights as the Purchaser under Section
7.4(a) in order to prepare the Auditor’s Report and Vendor shall provide, or
cause to be provided, to the Auditor any information reasonably requested by the
Auditor to enable the auditor to prepare the Auditor’s Report;

 

 
(iv)
promptly following completion of the Auditor’s Report, Vendor will deliver a
copy thereof to the Purchaser;

  

  
 (v)
the cost of obtaining the Auditor’s Report shall be paid by the Purchaser unless
the Auditor’s Report concludes that (i) in the case of a dispute regarding the
number of ounces of Refined Gold to be delivered in any delivery of Refined Gold
to the Purchaser hereunder, the number of ounces that should have been delivered
by Vendor (in aggregate for all deliveries in dispute) was more than 5% greater
than the actual number of ounces so delivered by Vendor, or (ii) in the case of
a dispute regarding the calculation of the uncredited balance of the Payment
Deposit in a Deposit Record Report, the correct uncredited balance of the
Payment Deposit is more than 5% different from the amount reported by Vendor in
the applicable Deposit Record Report, in each of which cases the cost of
obtaining the Auditor’s Report shall be for the account of Vendor;

 
 
- 38 -

--------------------------------------------------------------------------------

 



  
 (vi)
if either Vendor or the Purchaser disputes the Auditor’s Report and such dispute
is not resolved between the Parties within 10 days after the date of delivery of
the Auditor’s Report, then such dispute may be resolved by arbitration in
accordance with the arbitration provisions set out in Section 15.5 of this
Agreement provided that such dispute must be referred to arbitration within 30
days after the end of such 10-day period; and

   

   
(vii)
if such dispute is not referred to arbitration within such 30-day period, then
the Auditor’s Report will be deemed final and binding on the Parties;

 
 
(b)
If the Purchaser does not deliver a Dispute Notice within the applicable Dispute
Period, then each statement provided pursuant to Section 2.3, the number of
ounces of Refined Gold to be delivered in any delivery of Refined Gold to the
Purchaser hereunder or the calculation of the uncredited balance of the Payment
Deposit set forth in any Deposit Record Report, as applicable, will be deemed
final and binding on the Parties after the expiry of the applicable Dispute
Period.

 
 
(c)
Any matter in respect of which a Dispute Notice is delivered shall be resolved
only pursuant to this Section 15.4 including, if applicable, an arbitration
commenced in accordance with Section 15.4(a)(vi).

 
15.5
Disputes and Arbitration

 
Any dispute, controversy or claim arising out of or relating to this Agreement
or the breach, termination or invalidity thereof which has not been resolved by
the Parties in accordance with the procedures set out herein, if any, and within
the time frames specified herein (or where no time frames are specified, within
15 days of the delivery of written notice by either Party of such dispute,
controversy or claim), including the determination of the scope or applicability
of this Agreement to arbitrate, shall be settled by binding arbitration, and any
party may so refer such dispute, controversy or claim to binding arbitration.
Such referral to binding arbitration shall be to a qualified single arbitrator
pursuant to the Arbitration Rules, as may be amended from time to time, which
rules shall govern such arbitration proceeding except to the extent modified by
the rules for arbitration set out in Annex 1 and the discretion of the
arbitrator thereunder.  The determination of such arbitrator shall be final and
binding upon the Parties and the costs of such arbitration shall be as
determined by the arbitrator.  Judgment on the award may be entered in any court
having jurisdiction. This Section 15.5 shall not preclude the Parties from
seeking provisional remedies in aid of arbitration from a court of competent
jurisdiction. The Parties covenant and agree that they shall conduct all aspects
of such arbitration having regard at all times to expediting the final
resolution of such arbitration.
 
Article 16
TAXES
 
16.1
Taxes

 
 
(a)
Except as described in Section 16.1(c), all deliveries of Refined Gold or
payments made by a Party shall be made without any deduction, withholding,
charge or levy for or on account of any tax, duty or other charges of whatever
nature imposed by any taxing or Governmental Authority, all of which shall be
for the account of the Party making the delivery or payment.

 
 
- 39 -

--------------------------------------------------------------------------------

 


 
(b)
The Parties acknowledge and agree that this Agreement and the purchase and sale
transactions contemplated hereby are, and are intended to be, transactions for
the purchase and sale of gold and the Parties do not intend this Agreement and
the transactions contemplated hereby to constitute the purchase and sale of a
resource property for Canadian legal and tax purposes.

 
 
(c)
If the Purchaser is an entity that is a non resident of Canada for the purposes
of the Income Tax Act (Canada), the Purchaser shall indemnify the Vendor for any
Canadian withholding on any amount paid or credited to the Purchaser as, on
account or in lieu of payment of, or in satisfaction of a payment of Refined
Gold or any other payment to be made to the Purchaser under this Agreement.  If
the Vendor does withhold any amount, it shall provide written proof of any such
withholding payment to the Purchaser.

 
Article 17
GENERAL
 
17.1
Further Assurances

 
Each Party shall execute all such further instruments and documents and do all
such further actions as may be necessary to effectuate the documents and
transactions contemplated in this Agreement, in each case at the cost and
expense of the Party requesting such further instrument, document or action,
unless expressly indicated otherwise.
 
17.2
Survival

 
The following provisions shall survive termination of this Agreement: 8.7, 12.2,
13.2, Article 14, 15.4, 15.5 and Sections [•] of each of the Security Agreements
and such other provisions of this Agreement as are required to give effect
thereto.
 
17.3
No Joint Venture

 
Nothing herein shall be construed to create, expressly or by implication, a
joint venture, mining partnership, commercial partnership, agency relationship
or fiduciary relationship between the Purchaser and Vendor under Canadian law.
 
17.4
Governing Law

 
This Agreement shall be governed by and construed under the laws of the Province
of British Columbia and the federal laws of Canada applicable therein (without
regard to its laws relating to any conflicts of laws).  The United Nations
Vienna Convention on Contracts for the International Sale of Goods shall not
apply to this Agreement.
 
 
- 40 -

--------------------------------------------------------------------------------

 


17.5
Notices

 
 
(a)
Unless otherwise specifically provided in this Agreement, any notice or other
correspondence required or permitted by this Agreement shall be deemed to have
been properly given or delivered when made in writing and hand-delivered to the
Party to whom directed, or when given by facsimile transmission, with all
necessary delivery charges fully prepaid (or in the case of a facsimile, upon
confirmation of receipt), and addressed to the Party to whom directed at the
following address:

 

  
(i)
if to Vendor to:

 
[26 W. Dry Creek Circle
Suite 810
Littleton, CO  80120   USA
Attention:  l]
Facsimile:  (303) 761-7420


with a copy, which shall not constitute notice, to:


Goodmans
Barristers and Solicitors
1900 – 355 Burrard Street
Vancouver, BC  V6C 2G8



 
(ii)
if to Thompson Creek to:

  
26 W. Dry Creek Circle
Suite 810
Littleton, CO  80120   USA
Attention:  l
Facsimile:  (303) 761-7420


with a copy, which shall not constitute notice, to:


Goodmans
Barristers and Solicitors
1900 – 355 Burrard Street
Vancouver, BC  V6C 2G8



 
(iii)
if to the Purchaser to:

 
[RG Newco]
c/o Royal Gold, Inc.
1660 Wynkoop Street, Suite 1000
Denver, CO 80202-1132 USA
Attention: Vice President and General Counsel
Facsimile: (303) 595-9385


 
- 41 -

--------------------------------------------------------------------------------

 


with a copy, which shall not constitute notice, to:
 
Hogan Lovells US LLP
One Tabor Center
1200 Seventeenth Street, Suite 1500
Denver, CO 80202   USA
Attention:  Paul Hilton, Esq.
Facsimile:  (303) 899-7333
 

  
(iv)
if to Royal Gold, to:

 
Royal Gold, Inc.
1660 Wynkoop Street, Suite 1000
Denver, CO 80202-1132 USA
Attention: Vice President and General Counsel
Facsimile: (303) 595-9385
 
with a copy, which shall not constitute notice, to:
 
Hogan Lovells US LLP
One Tabor Center
1200 Seventeenth Street, Suite 1500
Denver, CO 80202   USA
Attention:  Paul Hilton, Esq.
Facsimile:  (303) 899-7333
 
 
(b)
Any notice or other communication given in accordance with this section, if
delivered by hand as aforesaid shall be deemed to have been validly and
effectively given on the date of such delivery if such date is a Business Day
and such delivery is received before 4:00 pm at the place of delivery;
otherwise, it shall be deemed to be validly and effectively given on the
Business Day next following the date of delivery. Any notice of communication
which is transmitted by facsimile transmission as aforesaid shall be deemed to
have been validly and effectively given on the date of transmission if such date
is a Business Day and such transmission was received before 4:00 pm at the place
of receipt; otherwise it shall be deemed to have been validly and effectively
given on the Business Day next following such date of transmission.

 
17.6
[Reserved]

 
17.7
Amendments

 
This Agreement may not be changed, amended or modified in any manner, except
pursuant to an instrument in writing signed on behalf of each of the Parties
hereto.
 
17.8
Beneficiaries; Successors and Assigns

 
This Agreement is for the sole benefit of the Parties and shall enure to the
benefit of and be binding on their successors and permitted assigns and, except
as expressly contemplated herein, nothing herein is intended to or shall confer
upon any other person any legal or equitable right, benefit or remedy of any
nature or kind whatsoever under or by reason of this Agreement.


 
- 42 -

--------------------------------------------------------------------------------

 


17.9
Contests

 
The Vendor hereby consents to the Purchaser’s participation (at the Purchaser’s
sole expense) to protect its interest and investment in any proceeding relating
to any act of eminent domain, expropriation, confiscation, or nationalization of
all or part of the Milligan Property.
 
17.10
Entire Agreement

 
This Agreement, the Security Agreements and the Confidentiality Agreement
together constitute the entire agreement between the Parties with respect to the
subject matter hereof and cancel and supersede any prior understandings and
agreements between the Parties with respect thereto. There are no
representations, warranties, terms, conditions, opinions, advice, assertions of
fact, matters, undertakings or collateral agreements, express, implied or
statutory, by or between the Parties (or by any of their respective employees,
directors, officers, representatives or agents) other than as expressly set
forth in this Agreement, the Security Agreements or the Confidentiality
Agreement.
 
17.11
Waivers

 
Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement shall be effective only if it is in writing and signed by the
Party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any Party to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver of such right. No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.
 
17.12
Severability

 
If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party.
 
17.13
Counterparts

 
This Agreement may be executed in one or more counterparts, and by the Parties
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or electronic scan shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
17.14
Thompson Creek Guarantee

 
Thompson Creek hereby absolutely, unconditionally and irrevocably guarantees the
prompt and complete performance of all of the terms, covenants, conditions and
provisions to be performed by the Vendor pursuant to this Agreement, and shall
perform such terms, covenants, conditions and provisions upon the default or
non-performance thereof by the Vendor.


 
- 43 -

--------------------------------------------------------------------------------

 


17.15
Royal Gold Guarantee

 
Royal Gold hereby absolutely, unconditionally and irrevocably guarantees the
prompt and complete performance of all of the terms, covenants, conditions and
provisions to be performed by the Purchaser pursuant to this Agreement, and
shall perform such terms, covenants, conditions and provisions upon the default
or non-performance thereof by the Purchaser.


 
- 44 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first written above.
 
[PURCHASER]
 
Per:
   
 
Name:
 
Title:
Per:
   
 
Name:
 
Title:
 
[VENDOR]
   
Per:
   
 
Name:
 
Title:
   
Per:
   
 
Name:
 
Title:
   
Solely in respect of Article 10 and Sections
11.4 and 17.14 hereof
   
ROYAL GOLD, INC.
   
Per:
   
 
Name:
 
Title:
   
Per:
   
 
Name:
 
Title:



 
-45-

--------------------------------------------------------------------------------

 
 
Solely in respect of Article 10 and Sections
3.5, 11.4 and 17.15 hereof
 
THOMPSON CREEK METALS
COMPANY INC.
 
Per:
  
 
Name:
 
Title:
   
Per:
  
 
Name:
 
Title:



 
-46-

--------------------------------------------------------------------------------

 


ANNEX 1
 
ARBITRATION RULES
 
The following rules and procedures shall apply with respect to any matter to be
arbitrated by the Parties in accordance with Section 15.5 of the Agreement.
 
 
1.
Initiation of Arbitration Proceedings

 
 
(a)
If any Party to this Agreement wishes to have any matter under this Agreement
arbitrated in accordance with the provisions of this Agreement, it shall give
notice to the other Party hereto specifying particulars of the matter or matters
in dispute and proposing the name of the person it wishes to be the single
arbitrator. Within 20 days after receipt of such notice, the other Party to this
Agreement shall give notice to the first Party advising whether such Party
accepts the arbitrator proposed by the first Party. If such notice is not given
within such 20-day period, the other Party shall be deemed to have accepted the
arbitrator proposed by the first Party. If the Parties do not agree upon a
single arbitrator within such 20-day period such arbitrator shall be chosen by
British Columbia International Commercial Arbitration Centre, Vancouver, British
Columbia, at the written request of either Party.

 
 
(b)
The individual selected as Arbitrator shall be qualified by education and
experience to decide the matter in dispute. The Arbitrator shall be at arm’s
length from both Parties and shall not be a member of the audit or legal firm or
firms who advise either Party or a person who is otherwise regularly retained by
either of the Parties.

 
 
2.
Submission of Written Statements

 
 
(a)
Within 20 days of the appointment of the Arbitrator, the Party initiating the
arbitration (the “Claimant”) shall send the other Party (the “Respondent”) a
statement of claim setting out in sufficient detail the facts and any
contentions of law on which it relies, and the relief that it claims.

 
 
(b)
Within 15 days of the receipt of the statement of claim, the Respondent shall
send the Claimant a statement of defence stating in sufficient detail which of
the facts and contentions of law in the statement of claim it admits or denies,
on what grounds, and on what other facts and contentions of law the Respondent
relies.

 
 
(c)
Within ten days of receipt of the statement of defence, the Claimant may send
the Respondent a statement of reply.

 
 
(d)
All statements of claim, defence and reply shall be accompanied by copies (or,
if they are especially voluminous, lists) of all essential documents on which
the Party concerned relies and which have not previously been submitted by any
Party, and (where practicable) by any relevant samples.



 

--------------------------------------------------------------------------------

 


 
(e)
After submission of all the statements, the Arbitrator will give directions for
the further conduct of the arbitration.

 
 
3.
Meetings and Hearings

 
 
(f)
The arbitration shall take place in Vancouver, British Columbia or in such other
place as the Claimant and the Respondent shall agree upon in writing.

 
 
(g)
The arbitration shall be conducted in English unless otherwise agreed by such
Parties and the Arbitrator.

 
 
(h)
All meetings and hearings will be in private unless the Parties otherwise agree.

 
 
(i)
Any Party may be represented at any meetings or hearings by legal counsel.

 
 
(j)
Each Party may examine, cross-examine and re-examine all witnesses at the
arbitration.

 
 
4.
The Decision

 
 
(k)
The Arbitrator will make a decision in writing and, unless the Parties otherwise
agree, will set out reasons for decision in the decision

 
 
(l)
The Arbitrator will send the decision to the Parties as soon as practicable
after the conclusion of the final hearing, but in any event no later than 60
days thereafter, unless that time period is extended for a fixed period by the
Arbitrator on written notice to each Party because of illness or other cause
beyond the Arbitrator’s control.

 
 
(m)
The decision shall determine and award costs.

 
 
(n)
Any Party may appeal the decision of the Arbitrator on a question of law. In the
event either Party initiates any court proceeding in respect of the decision of
the Arbitrator or the matter arbitrated, such Party, if unsuccessful in the
court proceeding, shall pay the other Party’s costs of such proceedings on a
substantial indemnity basis.

 
 
5.
Jurisdiction and Powers of the Arbitrator

 
 
(o)
By submitting to arbitration under the Arbitration Rules, the Parties shall be
taken to have conferred on the Arbitrator the following jurisdiction and powers,
to be exercised at the Arbitrator’s discretion subject only to the Arbitration
Rules and the relevant law with the object of ensuring the just, expeditious,
economical and final determination of the dispute referred to
arbitration.  Without limiting the jurisdiction of the Arbitrator at law, the
Parties agree that the Arbitrator shall have jurisdiction to:

 
 
   (i)
determine any question of law or fact arising in the arbitration;

 
 
  (ii)
determine any question as to the Arbitrator’s jurisdiction;



 
-2-

--------------------------------------------------------------------------------

 


 
 (iii)
determine any question of good faith, dishonesty or fraud arising in the
dispute;

 
 
  (iv)
order any Party to furnish further details of that Party’s case, in fact or in
law;

 
 
   (v)
proceed in the arbitration notwithstanding the failure or refusal of any Party
to comply with these Rules or with the Arbitrator’s orders or directions, or to
attend any meeting or hearing, but only after giving that Party written notice
that the Arbitrator intends to do so;

 
 
  (vi)
receive and take into account such written or oral evidence tendered by the
Parties as the Arbitrator determines is relevant, whether or not strictly
admissible in law;

 
 
 (vii)
make one or more interim awards;

 
 
(viii)
hold meetings and hearings, and make a decision (including a final decision) in
Vancouver, British Columbia or elsewhere with the concurrence of the Parties
thereto;

 
 
  (ix)
order the Parties to produce to the Arbitrator, and to each other for
inspection, and to supply copies of, any documents or other evidence or classes
of documents in their possession or power which the Arbitrator determines to be
relevant;

 
 
   (x)
award any remedy or relief that a court could order or grant in accordance with
the Agreement, including, without limitation, specific performance of any
obligation created under the Agreement, the issuance of an interim,
interlocutory or permanent injunction, or the imposition of sanctions for abuse
or frustration of the arbitration process; and

 
 
(xi)
make interim orders to secure all or part of any amount in dispute in the
arbitration.

 
 
6.
Confidentiality

 
 
(p)
The arbitration, including any settlement discussions between the parties
related to the subject matter of the arbitration, shall be conducted on a
private and confidential basis and any and all information exchanged and
disclosed during the course of the arbitration shall be used only for the
purposes of the arbitration. Neither party shall communicate any information
obtained or disclosed during the course of the arbitration to any third party
except to those experts or consultants employed or retained by, or consulted
about retention on behalf of, such party in connection with the arbitration and
solely to the extent necessary for assisting in the arbitration, and only after
such persons have agreed to be bound by these confidentiality conditions. In the
event that disclosure of any information related to the arbitration is required
to comply with Applicable Law or court order, the disclosing Party shall
promptly notify the other Party of such disclosure, shall limit such disclosure
limited to only that information so required to be disclosed and shall have
availed itself of the full benefits of any laws, rules, regulations or
contractual rights as to disclosure on a confidential basis to which it may be
entitled.



 
-3-

--------------------------------------------------------------------------------

 


 
(q)
The award of the Arbitrator and any reasons for the decision of the Arbitrator
shall also be kept confidential except (i) as may reasonably be necessary to
obtain enforcement thereof, (ii) for either Party to comply with its disclosure
obligations under Applicable Law, (iii) to permit the parties to exercise
properly their rights under the Arbitration Rules, and (iv) to the extent that
disclosure is required to allow the Parties to consult with their professional
advisors.



 
-4-

--------------------------------------------------------------------------------

 


Schedule A1 – Vendor Representations and Warranties
 
The Vendor hereby represents and warrants to the Purchaser as follows:
 
 
(a)
it is a company validly existing under the laws of its jurisdiction of
incorporation and is up to date in respect of all filings required by law to
maintain its existence;

 
 
(b)
all requisite corporate acts and proceedings have been done and taken by it,
including obtaining all requisite board of directors' approvals, with respect to
entering into this Agreement and the Security Agreements and performing its
obligations hereunder and thereunder;

 
 
(c)
it has the requisite corporate power, capacity and authority to enter into this
Agreement and the Security Agreements and to perform its obligations hereunder
and thereunder;

 
 
(d)
this Agreement and the Security Agreements and the exercise of its rights and
performance of its obligations hereunder and thereunder do not and will not, (i)
conflict with or result in a default under any agreement, mortgage, bond or
other instrument to which it is a party or which is binding on its assets, (ii)
conflict with its constating or constitutive documents, or (iii) conflict with
or violate any Applicable Laws, in each case except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 
 
(e)
it is not currently in breach or default under any agreement, mortgage, bond or
other instrument to which it is a party or which is binding on or affecting any
of its assets, and no event has occurred that with the passage of time would
constitute such a breach or default, except in each case where the breach or
default would not, or would not reasonably be expected to, have a Material
Adverse Effect, and it has no knowledge of a material breach or default by any
counterparty thereto or the inability of any counterparty to perform its
obligations thereunder;

 
 
(f)
no Approvals are required to be obtained by it in connection with the execution
and delivery or the performance by it of this Agreement or any of the Security
Agreements or the transactions contemplated hereby and thereby;

 
 
(g)
each of this Agreement and the Security Agreements has been duly and validly
executed and delivered by it and constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms subject to
any qualification regarding enforceability in the legal opinions provided
pursuant to Section 4.1(c);

 
 
(h)
there is no Insolvency Event in respect of it, and it is not now aware of any
circumstance which, with notice or the passage of time, or both, would give rise
to an Insolvency Event with respect to it;

 
 
(i)
other than the Haslinger Royalty, no person has any agreement, option, right of
first refusal or right, title or interest or right capable of becoming an
agreement, option, right of first refusal or right, title or interest, in or to
all or any part of the Milligan Project or the gold produced from the Milligan
Project;



 

--------------------------------------------------------------------------------

 


 
(j)
all mining patents, fees and other amounts have been paid when due and payable
and all other actions have been taken and all other obligations as are required
to maintain the Milligan Project have been complied with, except where the
failure to make a payment when due or take an action or perform an obligation
would not be material to the Company;

 
 
(k)
it has obtained or been issued all licences, permits, Approvals (including
environmental Approvals), authorizations, rights (including surface and access
rights), privileges, concessions or franchises necessary for the construction
and Development of the Milligan Project as contemplated by the Development
Program, other than those that are not necessary on the date this representation
and warranty is given and are expected to be obtained in the ordinary course of
business by the time they are necessary, and such licences, permits, approvals,
authorizations, rights, privileges, concessions or franchises the failure to
have or obtain which will not, or will not reasonably be expected to have,
individually or in the aggregate, Material Adverse Effect, and to the knowledge
its knowledge, other than the Nak’azdli Litigation, there are no facts or
circumstances that might reasonably be expected to adversely affect the issuance
of any such material licences, permits, Approvals (including environmental
Approvals), authorizations, rights (including surface and access rights),
privileges, concessions or franchises;

 
 
(l)
the Mineral Claims and Mining Leases referred to in Schedule B (the “Milligan
Tenures”) constitute all of the rights that comprise its interest in the Mineral
reserves and resources of the Milligan Project as of the date of this Agreement
and it is the registered, recorded and beneficial owner of a 100% undivided
interest in and to the Milligan Project, free and clear of all Encumbrances,
except Permitted Encumbrances or as would not have, individually or in the
aggregate, a Material Adverse Effect or materially affect the security interest
of the Purchaser under any Security Agreement or other security document;

 
 
(m)
the Milligan Tenures are in full force and effect and it has complied in all
respects with its obligations in respect thereof under Applicable Laws
(including without limitation Environmental Laws) and the terms thereof except
to the extent such non-compliance would not be reasonable expected to result in
a Material Adverse Effect on the operation of the Milligan Project;

 
 
(n)
its right, title and interest in and to the Milligan Project is not subject to
any Encumbrances, other than Permitted Encumbrances, except as would not
reasonably be expected to have a Material Adverse Effect or materially affect
the security interest of the Purchaser under any Security Agreement or other
security document;

 
 
(o)
the maps attached hereto as Schedule B depict the location of the Milligan
Project in all material respects;



 
-2-

--------------------------------------------------------------------------------

 


 
(p)
subject only to the rights of any Governmental Authority, no person is entitled
to or has been granted any rent or royalty, or other payment in the nature of
rent or royalty on or in respect of any Produced Gold other than Haslinger
Royalty;

 
 
(q)
it has not received any notice of any expropriation proceeding or decision to
expropriate all or any part of the Milligan Project, and it does not have
knowledge of any expropriation proceeding pending or threatened against or
affecting all or any part of the Milligan Project or of any discussions or
negotiations which could lead to any such expropriation proceeding;

 
 
(r)
except as would not, or would not reasonably be expected to, have individually
or in the aggregate, a Material Adverse Effect, conditions on and relating to
the Milligan Project and the surface area or mining lots covered by the Milligan
Project respecting all past and current operations conducted thereon by it are
in material compliance with Applicable Laws (including without limitation
Environmental Laws), and conditions on and relating to the Milligan Project and
the surface area or mining lots covered by the Milligan Project respecting all
past operations conducted thereon by persons other than the Vendor are, to its
knowledge, in compliance in all material respects with Applicable Laws
(including without limitation Environmental Laws);

 
 
(s)
other than the Nak’azdli Litigation, it has not been notified that it is a party
or is subject to any action, suit, proceeding, investigation or claim affecting
or pertaining to the Milligan Project or any part thereof, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, to its knowledge, no such action, suit, proceeding,
investigation or claim is threatened or outstanding;

 
 
(t)
neither it nor the Milligan Project, nor any part thereof, is subject to any
outstanding judgment, order, writ, injunction or decree that has or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 
 
(u)
it enters into and performs this Agreement on its own account and not as trustee
or a nominee of any other person;

 
 
(v)
except for Permitted Encumbrances, the Vendor has not granted, nor agreed to
grant, an Encumbrance affecting or in the Minerals or the Milligan Project, or
any part thereof, to any person other than to the Purchaser;

 
 
(w)
the Technical Reports are accurate in all material respects and do not contain a
misrepresentation.  The Technical Reports were prepared in accordance with
Canadian industry standards set forth in NI 43-101 and the information contained
in the Technical Reports was, at the time of delivery thereof, complete and
accurate in all material respects and there has occurred no change to such
information since the date of delivery thereof other than any change that would
not reasonably be expected to have a Material Adverse Effect; and



 
-3-

--------------------------------------------------------------------------------

 


 
(x)
since December 31, 2009, neither the business, properties, assets, liabilities
(contingent or otherwise), condition (financial or otherwise), capitalization,
operation or results of operations of the Vendor, have been affected by any
change, effect, event or occurrence (whether or not insured against) which could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.

 
-4-

--------------------------------------------------------------------------------


 
Schedule A2 – Thompson Creek Representations and Warranties
 
Thompson Creek hereby represents and warrants to the Purchaser as follows:
 
 
(a)
it is a company validly existing under the laws of its jurisdiction of
incorporation and is up to date in respect of all filings required by law to
maintain its existence;

 
 
(b)
all requisite corporate acts and proceedings have been done and taken by it,
including obtaining all requisite board of directors' approvals, with respect to
entering into this Agreement and performing its obligations hereunder;

 
 
(c)
it has the requisite corporate power, capacity and authority to enter into this
Agreement and to perform its obligations hereunder;

 
 
(d)
this Agreement and the exercise of its rights and performance of its obligations
hereunder do not and will not, (i) conflict with or result in a default under
any agreement, mortgage, bond or other instrument to which it is a party or
which is binding on its assets, (ii) conflict with its constating or
constitutive documents, or (iii) conflict with or violate any Applicable Laws,
in each case except as would not reasonably be expected to have, individually or
in the aggregate, a material adverse effect on Thompson Creek or the performance
of its obligations under this Agreement;

 
 
(e)
it is not currently in breach or default under any material agreement, mortgage,
bond or other instrument to which it is a party or which is binding on its
assets, and no event has occurred that with the passage of time would constitute
such a breach or default, and it has no knowledge of a material breach or
default by any counterparty thereto or the inability of any counterparty to
perform its obligations thereunder;

 
 
(f)
no Approvals are required to be obtained by it in connection with the execution
and delivery or the performance by it of this Agreement or the transactions
contemplated hereby;

 
 
(g)
this Agreement has been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms subject to any qualification regarding
enforceability in the legal opinion provided pursuant to Section 4.1(c);

 
 
(h)
it has not suffered an Insolvency Event and it is not now aware of any
circumstance which, with notice or the passage of time, or both, would give rise
to an Insolvency Event with respect to it; and

 
 
(i)
it enters into and performs this Agreement on its own account and not as trustee
or a nominee of any other person.



 
-5-

--------------------------------------------------------------------------------

 


Schedule A3 – Purchaser Representations and Warranties
 
Purchaser hereby represents and warrants to the Vendor and Thompson Creek as
follows:
 
 
(a)
it is a company validly existing under the laws of its jurisdiction of
incorporation and is up to date in respect of all filings required by law to
maintain its existence;

 
 
(b)
all requisite corporate acts and proceedings have been done and taken by it,
including obtaining all requisite board of directors' approvals, with respect to
entering into this Agreement and performing its obligations hereunder;

 
 
(c)
it has the requisite corporate power, capacity and authority to enter into this
Agreement and to perform its obligations hereunder;

 
 
(d)
this Agreement and the exercise of its rights and performance of its obligations
hereunder do not and will not, (i) conflict with or result in a default under
any agreement, mortgage, bond or other instrument to which it is a party or
which is binding on its assets, (ii) conflict with its constating or
constitutive documents or (iii) conflict with or violate any Applicable Laws, in
each case except as would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the Purchaser or the performance of
its obligations under this Agreement;

 
 
(e)
it is not currently in breach or default under any material agreement, mortgage,
bond or other instrument to which it is a party or which is binding on its
assets, and no event has occurred that with the passage of time would constitute
such a breach or default, and it has no knowledge of a material breach or
default by any counterparty thereto or the inability of any counterparty to
perform its obligations thereunder;

 
 
(f)
no Approvals are required to be obtained by it in connection with the execution
and delivery or the performance by it of this Agreement or the transactions
contemplated hereby;

 
 
(g)
this Agreement has been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms subject to any qualification regarding
enforceability in the legal opinion provided pursuant to Section 4.2(c);

 
 
(h)
it has not suffered an Insolvency Event and it is not now aware of any
circumstance which, with notice or the passage of time, or both, would give rise
to an Insolvency Event with respect to it; and

 
 
(i)
it enters into and performs this Agreement on its own account and not as trustee
or a nominee of any other person.



 

--------------------------------------------------------------------------------

 


Schedule A4 – Royal Gold Representations and Warranties
 
Royal Gold hereby represents and warrants to the Vendor and Thompson Creek as
follows:
 
 
(a)
it is a company validly existing and in good standing under the laws of State of
Delaware;

 
 
(b)
all requisite corporate acts and proceedings have been done and taken by it,
including obtaining all requisite board of directors' approvals, with respect to
entering into this Agreement and performing its obligations hereunder;

 
 
(c)
it has the requisite corporate power, capacity and authority to enter into this
Agreement and to perform its obligations hereunder;

 
 
(d)
this Agreement and the exercise of its rights and performance of its obligations
hereunder do not and will not, (i) conflict with or result in a default under
any agreement, mortgage, bond or other instrument to which it is a party or
which is binding on its assets, (ii) conflict with its charter or bylaws, or
(iii) conflict with or violate any Applicable Laws, in each case except as would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Purchaser or the performance of its obligations under this
Agreement;

 
 
(e)
it is not currently in breach or default under any material agreement, mortgage,
bond or other instrument to which it is a party or which is binding on its
assets, and no event has occurred that with the passage of time would constitute
such a breach or default, and it has no knowledge of a material breach or
default by any counterparty thereto or the inability of any counterparty to
perform its obligations thereunder;

 
 
(f)
no Approvals are required to be obtained by it in connection with the execution
and delivery or the performance by it of this Agreement or the transactions
contemplated hereby;

 
 
(g)
this Agreement has been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms subject to any qualification regarding
enforceability in the legal opinion provided pursuant to Section 4.2(c);

 
 
(h)
it has not suffered an Insolvency Event and it is not now aware of any
circumstance which, with notice or the passage of time, or both, would give rise
to an Insolvency Event with respect to it; and

 
 
(i)
it enters into and performs this Agreement on its own account and not as trustee
or a nominee of any other person.



 

--------------------------------------------------------------------------------

 


Schedule B – Description of Milligan Property (with Maps)
 
[Not Included]


 

--------------------------------------------------------------------------------

 


Schedule C1 – Form of Security Agreement for Milligan Property
 
[To be settled]


 

--------------------------------------------------------------------------------

 


Schedule C2 – Form of Security Agreement for Personal Property
 
[To be settled]


 

--------------------------------------------------------------------------------

 


Schedule C3 – Form of Security Agreement – Floating Charge
 
[To be settled]


 

--------------------------------------------------------------------------------

 


Schedule D – Development Program and Scheduled Deposits
 
 
1.
Development Program: The Vendor shall deliver the Development Program to the
Purchaser and the Independent Engineer at least 30 days prior to the first
Scheduled Deposit.

 
 
2.
Modifications to the Development Program:  The Vendor and Purchaser acknowledge
that the Development Program may require modifications throughout
Development.  Immediately when known, the Vendor shall provide the Independent
Engineer and Purchaser written notice of any material change to the Development
Program and reconcile the changes in a report.  The Independent Engineer shall
review and provide to the Purchaser an opinion as to whether such changes are
reasonable and shall keep a record of the current and prior Development Program.

 
 
3.
Basis for making Scheduled Payments:

 
 
a.
Promptly when received, the Independent Engineer shall review the Development
Program and will establish a method for tracking the overall Project Costs in
consultation with the Vendor and the Purchaser;

 
 
b.
The Independent Engineer shall keep a record of all funding sources and the
calculations of the Independent Engineer shall represent the definitive record
of the Purchaser’s Pro Rata Share of Funding;

 
 
c.
The Purchaser shall contribute Scheduled Payments no more frequently than every
30 days in an amount consistent with the Purchaser’s Pro Rata Share of Funding
after accounting for the use of proceeds contemplated in the relevant Deposit
Event along with all proceeds concurrently being funded by Vendor and third
parties for the Development Program, payable in accordance with each Deposit
Event;

 
 
d.
Notwithstanding any other provision of this Agreement, Purchaser’s obligation to
make a Scheduled Payment shall be suspended if:

 
 
i.
Vendor has not delivered to Purchaser copies of executed Mineral Offtake
Agreements representing at least 75% of the Minerals projected to be produced
during the first five years of operation of the Milligan Project, and at such
time as the Development has surpassed the cumulative investment of 50% of
Project Costs; or

 
 
ii.
after March 31, 2011, the Vendor shall have failed to obtain and keep in good
standing the Fishery and Oceans Permits.



 

--------------------------------------------------------------------------------

 
 
 
e.
If Purchaser’s obligation to make Scheduled Payments are suspended in accordance
with 3.d.i. or 3.d.ii. above, Purchaser will make a Scheduled Payment in the
amount to regain the Purchaser’s Pro Rata Share of Funding on the Deposit Event
occurring subsequent to the time that the Vendor satisfies the conditions set
forth in 3.d.i. or 3.d.ii. above (a “Catch-Up Payment”).  Interest shall accrue
on any Catch-Up Payment from the date the Scheduled Payments are suspended at an
interest rate equivalent to the average three month United States Treasury bill
yield, as quoted daily in the Wall Street Journal during such suspension,
compounded annually, and shall be paid with the Catch-Up Payment.  The “Fishery
and Oceans Permits” means (i) an authorization pursuant to section 35(2) of the
Fisheries Act for the harmful alteration, disruption or destruction of fish
habitat in respect of tailings impoundment area for the Milligan Project as
described in the Milligan Report, and (ii) the addition of the area of the
tailings impoundment area for the Milligan Project as described in the Milligan
Report to Schedule 2 to the Metal Mining Effluent Regulations for the purposes
of section 5(1) thereof, and the approval pursuant to section 27.1(1) of the
Metal Mining Effluent Regulations of a habitat compensation plan for such
tailings impoundment area that complies with the requirements of section 27.1 of
the Metal Mining Effluent Regulations.

 
 
f.
Notwithstanding anything to the contrary, if Vendor completes the Development,
Vendor will be entitled to establish a Deposit Event for the outstanding balance
of Scheduled Deposits that have not been funded to date.



 
-2-

--------------------------------------------------------------------------------

 


Schedule E – Permitted Encumbrances
 
Personal Property
Registry (BC)
 
Base Registration No.: 166686D
Registration Date: August 8, 2006
Registration Length: 5 years
Secured Party: Canadian Imperial Bank of Commerce
Debtor(s): Terrane Metals Corp.
         
Base Registration No.: 262518D
Registration Date: September 27, 2006
Registration Length: Infinity
Secured Party: Kennecott Canada Exploration Inc
Debtor(s): Terrane Metals Corp.
         
Base Registration No.: 478928E
Registration Date: July 15, 2008
Registration Length: 5 years
Secured Party: Bank of Montreal, as Administrative Agent
Debtor(s): Terrane Metals Corp.
         
Base Registration No.: 605381F
Registration Date: June 10, 2010
Registration Length: 4 years
Secured Party: Key Lease Canada Ltd.
Debtor(s): Terrane Metals Corp.
         
Base Registration No.: 605397F
Registration Date: June 10, 2010
Registration Length: 4 years
Secured Party: Key Lease Canada Ltd.
Debtor(s): Terrane Metals Corp.
     
Personal Property
Registry (Nunavut)
 
Registration No.: 123380
Registration Date: July 30, 2008
Registration Length: 5 years
Secured Parties: Bank of Montreal, as Administrative Agent, Bank of Montreal
Debtor(s): Terrane Metals Corp.
     
Personal Property
Registry (Yukon)
 
Registration No.: 2008/07/30 14865
Registration Date: July 30, 2008
Registration Length: 5 years
Secured Parties: Bank of Montreal, as Administrative Agent, Bank of Montreal
Debtor(s): Terrane Metals Corp.
     
Personal Property
Registry (Northwest
Territories)
 
Registration No.: 625251
Registration Date: July 30, 2008
Registration Length: 5 years
Secured Parties: Bank of Montreal, as Administrative Agent, Bank of Montreal
Debtor(s): Terrane Metals Corp.



 

--------------------------------------------------------------------------------

 


Schedule F – Provisional Payment Illustration
 
*[Redacted]*
 

--------------------------------------------------------------------------------

*[Redacted]*  indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.
 
 

--------------------------------------------------------------------------------

 
  
Schedule 1 to the Letter Agreement – Royal Gold Representations and Warranties
 
Royal Gold hereby represents and warrants to the Vendor and Thompson Creek as
follows:
 
(a)
it is a company validly existing and in good standing under the laws of State of
Delaware;

 
(b)
all requisite corporate acts and proceedings have been done and taken by it,
including obtaining all requisite board of directors' approvals, with respect to
entering into this letter agreement and performing its obligations hereunder;

 
(c)
it has the requisite corporate power, capacity and authority to enter into this
letter agreement and to perform its obligations hereunder;

 
(d)
this letter agreement and the exercise of its rights and performance of its
obligations hereunder do not and will not, (i) conflict with or result in a
default under any agreement, mortgage, bond or other instrument to which it is a
party or which is binding on its assets, (ii) conflict with its charter or
bylaws, or (iii) conflict with or violate any Applicable Laws, in each case
except as would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Royal Gold or the performance of its
obligations under this Agreement;

 
(e)
it is not currently in breach or default under any material agreement, mortgage,
bond or other instrument to which it is a party or which is binding on its
assets, and no event has occurred that with the passage of time would constitute
such a breach or default, and it has no knowledge of a material breach or
default by any counterparty thereto or the inability of any counterparty to
perform its obligations thereunder;

 
(f)
no Approvals are required to be obtained by it in connection with the execution
and delivery or the performance by it of this letter agreement or the
transactions contemplated hereby;

 
(g)
this letter agreement has been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms subject to any qualification regarding
enforceability in the legal opinion provided pursuant to Section 4.2(c) of
Exhibit 1;

 
(h)
it has not suffered an Insolvency Event and it is not now aware of any
circumstance which, with notice or the passage of time, or both, would give rise
to an Insolvency Event with respect to it; and

 
(i)
it enters into and performs this letter agreement on its own account and not as
trustee or a nominee of any other person.


 

--------------------------------------------------------------------------------

 

Schedule 2 to the Letter Agreement – Thompson Creek Representations and
Warranties


Thompson Creek hereby represents and warrants to the Purchaser as follows:
 
(a)
it is a company validly existing under the laws of its jurisdiction of
incorporation and is up to date in respect of all filings required by law to
maintain its existence;

 
(b)
all requisite corporate acts and proceedings have been done and taken by it,
including obtaining all requisite board of directors' approvals, with respect to
entering into this letter agreement and performing its obligations hereunder;

 
(c)
it has the requisite corporate power, capacity and authority to enter into this
letter agreement and to perform its obligations hereunder;

 
(d)
this letter agreement and the exercise of its rights and performance of its
obligations hereunder do not and will not, (i) conflict with or result in a
default under any agreement, mortgage, bond or other instrument to which it is a
party or which is binding on its assets, (ii) conflict with its constating or
constitutive documents, or (iii) conflict with or violate any Applicable Laws,
in each case except as would not reasonably be expected to have, individually or
in the aggregate, a material adverse effect on Thompson Creek or the performance
of its obligations under this letter agreement;

 
(e)
it is not currently in breach or default under any material agreement, mortgage,
bond or other instrument to which it is a party or which is binding on its
assets, and no event has occurred that with the passage of time would constitute
such a breach or default, and it has no knowledge of a material breach or
default by any counterparty thereto or the inability of any counterparty to
perform its obligations thereunder;

 
(f)
no Approvals are required to be obtained by it in connection with the execution
and delivery or the performance by it of this letter agreement or the
transactions contemplated hereby;

 
(g)
this letter agreement has been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms subject to any qualification regarding
enforceability in the legal opinion provided pursuant to Section 4.1(c) of
Exhibit 1;

 
(h)
it has not suffered an Insolvency Event and it is not now aware of any
circumstance which, with notice or the passage of time, or both, would give rise
to an Insolvency Event with respect to it; and

 
(i)
it enters into and performs this letter agreement on its own account and not as
trustee or a nominee of any other person.


 

--------------------------------------------------------------------------------

 